Case
Case 1:20-cv-03864-GHW
     1:20-cv-03756-GBD Document
     1:20-cv-03927-LLS  Document
                        Document1-2
                                 1-2
                                 1-2 Filed
                                      Filed
                                      Filed05/20/20
                                            05/15/20
                                            05/18/20 Page
                                                      Page
                                                      Page111ofof
                                                               of45
                                                                  22




                EXHIBIT B
5/20/2020                               Jennifer Hudson puts
                          Case 1:20-cv-03927-LLS             on trafﬁc-stopping
                                                         Document           1-2display in ﬁerce
                                                                                   Filed        pink coat | Daily
                                                                                             05/20/20             Mail Online
                                                                                                               Page     2 of 45
 Privacy Policy Feedback                                                                        Tuesday, May 19th 2020 1AM 51°F                4AM 50°F     5-Day Forecast




 Home U.K. News Sports U.S. Showbiz Australia Femail Health Science Money Video Travel Shop DailyMailTV
 Latest Headlines   U.K. Showbiz   Oscars    Love Island   Headlines   Arts   Blogs   Video   Games                                                                    Login




     DIGITAL IDENTITY PROTECTION

    From Bitdefender, to all
    freelancers out there.                                                                                           Site     Web   Enter your search


                                                                                                                   ADVERTISEMENT
            BUY
             BUY NOW
                 NOW




Jennifer Hudson puts on traffic-
stopping display in fierce pink coat
with thigh-high boots in New York City                                                                             At Bloomberg, We Work On Purpose. Come Find
                                                                                                                   Yours.
                                                                                                                   Get a glimpse inside our new European headquarters
By CHRISTINE RENDON FOR DAILYMAIL.COM                                                                              in London -- the most sustainable office building in t…
PUBLISHED: 14:26 EDT, 21 December 2019 | UPDATED: 16:35 EDT, 21 December 2019                                      By BLOOMBERG


                                                                        30                              41
                                                                                               View comments
                                                                                                                  ADVERTISEMENT

                                                                        shares
                                                                                                                            Like                          Follow
                                                                                                                            Daily Mail Celeb              Daily Mail Celeb

                                                                                                                            Follow                        Follow
                                                                                                                            @DailyMail                    Daily Mail Celeb

                                                                                                                            Follow                        Follow
                                                                                                                            @DailyMailCeleb               Daily Mail


She's starring in the new film adaptation of the beloved Broadway musical, Cats.                                  FEMAIL TODAY
                                                                                                                  Jennifer Lopez's fans
And Jennifer Hudson put on another showstopping display as she headed out into                                  freak out over a man in
                                                                                                                the background of her
New York City ahead of the movie's premiere earlier this week.                                                  selfie: 'Anyone notice
                                                                                                       read   more
                                                                                                                the guy in the mask?'
The songstress stopped traffic in a fierce pink coat with thigh-high boots.                                     The Hustlers star



                                                                                                                     Alison Roman's NY
                                                                                                                   Times food column 'on
                                                                                                                   temporary leave' after
                                                                                                                   cookbook author threw
                                                                                                                   shade at Chrissy Teigen




                                                                                                                   Brian Austin Green
                                                                                                                   steps out with teen son

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                                                  1/44
5/20/2020                               Jennifer Hudson puts
                          Case 1:20-cv-03927-LLS             on trafﬁc-stopping
                                                         Document           1-2display in ﬁerce
                                                                                   Filed        pink coat | Daily
                                                                                             05/20/20             Mail Online
                                                                                                               Page     3 of 45
                                                                                                                    Kassius after
                                                                                                                   admitting he hopes to
                                                                                                                   one day reconcile with
                                                                                                                   Megan Fox in tell-all
                                                                                                                   podcast about her
                                                                                                                   decision to end 10-year
                                                                                                                   marriage


                                                                                                                    EXCLUSIVE Melissa
                                                                                                                   Etheridge's son, 21,
                                                                                                                   takes rips from a bong
                                                                                                                   and flaunts firearms, as
                                                                                                                   pals say he spent final
                                                                                                                   two months 'on bender'
                                                                                                                   before he 'overdosed'

                                                                                                                     Matt Lauer writes op-
                                                                                                                   ed saying Ronan Farrow
                                                                                                                   is 'manipulative' and
                                                                                                                   'too good to be true' and
                                                                                                                   slams his rape accuser
                                                                                                                   Brooke Nevils for 'false'
                                                                                                                   claims


                                                                                                                    Skincare Power
                                                                                                                   Couples: Beauty
                                                                                                                   experts reveal how to
                                                                                                                   combine your favorite
                                                                                                                   products to get your
                                                                                                                   best skin ever
                                                                                                                   SPONSORED

                                                                                                                    Jaime King's 'deeply
                                                                                                                   saddened' estranged
                                                                                                                   husband Kyle Newman
                                                                                                                   hits back at 'false
                                                                                                                   claims' following
                                                                                                                   restraining order... but
                                                                                                                   says he's 'pleased' their
                                                                                                                   kids remain in his care


                                                                                                                     'Devastated' Jaime
                                                                                                                   King looks gaunt as she
                                                                                                                   emerges after getting
                                                                                                                   temporary restraining
                                                                                                                   order against husband
                                                                                                                   Kyle Newman amid
                                                                                                                   divorce

                                                                                                                      Katharine McPhee, 36,
                                                                                                                   and David Foster, 70,
                                                                                                                   enjoy casual stroll
                                                                                                                   together in LA... after
                                                                                                                   singer and actress
                                                                                                                   revealed her hubby is
                                                                                                                   'like a father' to Prince
                                                                                                                   Harry


                                                                                                                    Chrissy Teigen admits
                                                                                                                   she once bought a
                                                                                                                   CELINE purse at
                                                                                                                   Barneys just so she
                                                                                                                   could use the bathroom
                                                                                                                   without a guilty
                                                                                                                   conscious


Think pink like Jennifer in a blazer dress by Annakiki                                                            Bryshere Gray is sued
                                                                                                                by Chicago landlords
                                                                                                                for allegedly causing
                                                                                                       read   more
                                                                                                                $26,120 in damages to
                                                                                                                condominium
                                                                                                                The 26-year-old former
                                                                                                                Empire star




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        2/44
5/20/2020                               Jennifer Hudson puts
                          Case 1:20-cv-03927-LLS             on trafﬁc-stopping
                                                         Document           1-2display in ﬁerce
                                                                                   Filed        pink coat | Daily
                                                                                             05/20/20             Mail Online
                                                                                                               Page     4 of 45




                                                                                                                    From North Face
                                                                                                                   mules to UGG's
                                                                                                                   shearling slides, seven
                                                                                                                   stylish and supportive
                                                                                                                   slippers to wear at
                                                                                                                   home
                                                                                                                   PROMOTED


                                                                                                                     Jennifer Garner rocks
                                                                                                                   a sporty all-black
                                                                                                                   ensemble as she takes
                                                                                                                   her daughter Seraphina
                                                                                                                   to a drive-by birthday
                                                                                                                   party



                                                                                                                    Britney Spears has no
                                                                                                                   plans to retire
                                                                                                                   according to little sister
                                                                                                                   Jamie Lynn: 'When she
                                                                                                                   wants to make music,
                                                                                                                   she'll make it'



                                                                                                                 Kim Zolciak celebrates
                                                                                                                her 42nd birthday by
                                                                                                                showing off her
                                                                                                                surgically enhanced
                                                                                                       +4       body in a bikini: 'Holy
Read more →                                                                                                     sh*t that use to be sooo
                                                                                                       read   more
                                                                                                                old to me'

Looking good! Jennifer Hudson put on another showstopping display as she headed out into                             Demi Lovato shares a
New York City ahead of the movie's premiere earlier this week                                                      look inside her clothes-
                                                                                                                   strewn bedroom for chic
                                                                                                                   mirror selfies: 'Anyone
The American Idol vet didn't let the cold winter temperatures stop her from flashing                               else's bed look like
a smile.                                                                                                           this?'



                                                                                                                   Goldie Hawn gets
                                                                                                                   tickled by longtime love
                                                                                                                   Kurt Russell as she
                                                                                                                   launches Laughing

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         3/44
5/20/2020                                Jennifer Hudson puts
                           Case 1:20-cv-03927-LLS             on trafﬁc-stopping
                                                          Document           1-2display in ﬁerce
                                                                                    Filed        pink coat | Daily
                                                                                              05/20/20             Mail Online
                                                                                                                Page     5 of 45
                                                                                                                    Challenge to 'decrease
                                                                                                                   stress' amid COVID-19
       TOP ARTICLES      1/5                                                                                       pandemic




                                                                                                                     Kylie Jenner shares
                                                                                                                   video of daughter
                                                                                                                   Stormi holding her
                                                                                                                   doll... before dropping
                                                                                                                   the grouchy-looking
                                                                                                                   figurine to the floor


                                                                                                                     'Case of quarantine
                                                                                                                   brain': Vanessa
               00:15 / 00:15
                                                                                                                   Hudgens ruffles her hair
         Jaime King looks gaunt as she steps out                                                                   while wrapped in towel
                                                                                                                   in bathroom Instagram
         after filing for divorce from Kyle Newman                                     READ MORE                   video



                                                                                                                     Halsey shows off her
                                                                                                                   freckles in a no-makeup
                                                                                                                   selfie... after showing
Jennifer looked in high spirits as she headed out in her sexy ensemble.                                            off medical boot
                                                                                                                   following foot injury


SHARE THIS                     RELATED ARTICLES
ARTICLE
                                         Taylor Swift jokes her                   Jennifer Hudson glitters           For ALL the showbiz
                                                                                                                   news on the internet, go
                                         Artist Of The Year award                 in a blue dress as she           to Newzit.com
                                         will get...                              explains to...

                                         Jennifer Hudson steps                    Billie Eilish takes partial
                                         into the legendary                       ride with James Corden           SPONSORED
30       shares                          Aretha Franklin's...                     during...
                                                                                                                  ADVERTISEMENT


The Dreamgirls star wore her tresses down in a sleek and straight style, while a
dramatic winged slick of eyeliner complimented her complexion.

Jennifer has her hands full with a number of high-profile projects as of late, including
the star-studded film adaptation of the Cats musical.




                                                                                                        read more




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                       4/44
5/20/2020                               Jennifer Hudson puts
                          Case 1:20-cv-03927-LLS             on trafﬁc-stopping
                                                         Document           1-2display in ﬁerce
                                                                                   Filed        pink coat | Daily
                                                                                             05/20/20             Mail Online
                                                                                                               Page     6 of 45
                                                                                                                     From secretly
                                                                                                                   adopting two teenagers
                                                                                                                   to donating millions to
                                                                                                                   charity: Inside Sia's
                                                                                                                   fiercely private life and
                                                                                                                   $5million family home in
                                                                                                                   Los Angeles


                                                                                                                    EXCLUSIVE Inside
                                                                                                                   Scientology's posh UK
                                                                                                                   headquarters where
                                                                                                                   Tom Cruise is hunkered
                                                                                                                   down with a Michelin
                                                                                                                   star chef during Covid
                                                                                                                   crisis

                                                                                                                     Cassie posts
                                                                                                                   heartwarming snap of
                                                                                                                   lockdown snuggles with
                                                                                                                   baby daughter Frankie,
                                                                                                                   five months
                                                                                                                   Adorable snaps



                                                                                                                     Harry and Meghan are
                                                                                                                   spending a 'quiet'
                                                                                                                   second wedding
                                                                                                                   anniversary - as fan
                                                                                                                   tributes pour in, but
                                                                                                                   Royals fail to mark the
                                                                                                                   occasion


                                                                                                                     John Travolta shares a
                                                                                                                   video from his private
                                                                                                                   airplane as he takes to
                                                                                                                   the skies
                                                                                                                   The Saturday Night Fever
                                                                                                                   star



                                                                                                                     The REAL Tammy
                                                                                                                   Hembrow exposed:
                                                                                                                   Instagram posts taken
                                                                                                                   just moments apart
                                                                                                                   reveal how much the
                                                                                                                   model changes her
                                                                                                                   appearance online


                                                                                                                    Supercharge your
                                                                                                                   resume and cut your
                                                                                                                   workload: This $34
                                                                                                                   bundle will teach how to
                                                                                                       +4          use Microsoft Excel
                                                                                                                   more efficiently
                                                                                                                   PROMOTED

                                                                                                                     Actress Amber
                                                                                                                   Tamblyn shows off her
                                                                                                                   armpit hair and her dark
Think pink like Jennifer in a blazer                                                                               roots while posing in a
dress by Annakiki                                                                                                  topless photo to mark
                                                                                                                   her 37th birthday



                                                                                                                  Megan Fox and
                                                                                                                Machine Gun Kelly
                                                                                                                'have definitely hooked
                                                                                                                up' after her split from
                                                                                                                husband Brian Austin
                                                                                                                Green who says 'I'll
                                                                                                       read   more
                                                                                                                always love her'


                                                                                                                    Paulina Porizkova
                                                                                                                   posts heartbreaking
                                                                                                                   video of herself
                                                                                                                   sobbing, eight months
                                                                                                                   after ex-husband Ric
                                                                                                                   Ocasek's death



                                                                                                                  ADVERTISEMENT




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        5/44
5/20/2020                               Jennifer Hudson puts
                          Case 1:20-cv-03927-LLS             on trafﬁc-stopping
                                                         Document           1-2display in ﬁerce
                                                                                   Filed        pink coat | Daily
                                                                                             05/20/20             Mail Online
                                                                                                               Page     7 of 45




                                                                                                                    Hamptons home where
                                                                                                                   Jackie Kennedy spent
                                                                                                                   her summers before
                                                                                                                   meeting JFK hits the
                                                                                                                   market for $7.5 million
                                                                                                                   and comes complete
                                                                                                                   with art studio

                                                                                                                     Heidi Klum sizzles in
                                                                                                                   lingerie and fishnets
                                                                                                                   during a socially-
                                                                                                                   distanced hair
                                                                                                                   appointment in her
                                                                                                                   backyard



                                                                                                                    Emma Roberts hops
                                                                                                                   on the tie-dye trend as
                                                                                                                   she dons a cotton
                                                                                                                   candy colored hoodie
                                                                                                                   on a coffee run




                                                                                                                    James Cameron and
                                                                                                                   wife Suzy Amis file to
                                                                                                                   become legal guardians
                                                                                                                   of their daughter's 16-
                                                                                                                   year-old friend



                                               +4                                                                   Missing happy hour?
Read more →                                                                                                   American Bartender of
                                                                                                       read more
                                                                                                              the Year Ivy Mix reveals
                                                                                                                   how to make her Latin-
Walk this way! Hudson worked a showstopping pair of thigh-high boots                                               inspired lockdown
                                                                                                                   cocktails at home
                                                                                                                   PROMOTED


                                                                                                                    Eiza Gonzalez looks fit
                                                                                                                   and trim in sports top
                                                                                                                   and skintight leggings
                                                                                                                   as she picks up iced
                                                                                                                   beverage in LA




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                       6/44
5/20/2020                               Jennifer Hudson puts
                          Case 1:20-cv-03927-LLS             on trafﬁc-stopping
                                                         Document           1-2display in ﬁerce
                                                                                   Filed        pink coat | Daily
                                                                                             05/20/20             Mail Online
                                                                                                               Page     8 of 45
                                                                                                                     'More fun, less shun!'
                                                                                                                   Elon Musk calls for the
                                                                                                                   end of 'cancel culture'
                                                                                                                   after Grimes' mother
                                                                                                                   slams him for tweeting
                                                                                                                   'right wing bulls**t'



                                                                                                                     My Oscar-winning fall
                                                                                                                   from grace: Greta Garbo
                                                                                                                   naked in his pool and
                                                                                                                   Humphrey Bogart's life
                                                                                                                   in his hands... DAVID
                                                                                                                   NIVEN's sparkling
                                                                                                                   memoirs are bursting
                                                                                                                   with captivating stories


                                                                                                                    Sia's secret family
                                                                                                                   revealed: Singer, 44,
                                                                                                                   announces she has
                                                                                                                   adopted TWO teenage
                                                                                                                   sons who were 'ageing
                                                                                                                   out of the foster care
                                                                                                                   system'


                                                                                                                     Vanderpump Rules
                                                                                                                   star Scheana Shay
                                                                                                                   flaunts her legs in tight
                                                                                                                   blue biker shorts... after
                                                                                                                   editor admitted she
                                                                                                                   loved 'embarrassing'
                                                                                                                   her on the show


                                                                                                                    Kristin Cavallari
                                                                                                                   announces she has
                                                                                                                   QUIT her reality show
                                                                                                                   Very Cavallari amid
                                                                                                                   divorce from Jay Cutler
                                                                                                                   Big life changes for star



                                                                                                                    Elizabeth Hurley, 54,
                                                                                                                   sizzles in a TINY pink
                                                                                                                   bikini as she does a
                                                                                                                   weights workout in her
                                                                                                                   garden amid
                                                                                                                   coronavirus lockdown
                                                                                                                   The mum-of-one
Think pink like Jennifer in a blazer dress by Annakiki
                                                                                                                     Bindi Irwin shares
                                                                                                                   never-before-seen
                                                                                                                   photos of her wedding
                                                                                                                   with Chandler Powell
                                                                                                                   including close-up
                                                                                                                   images of her stunning
                                                                                                                   diamond engagement
                                                                                                                   and wedding rings


                                                                                                                    Kylie Jenner and BFF
                                                                                                                   Stassie hilariously
                                                                                                                   reenact a fight Khloe
                                                                                                                   and Kourtney
                                                                                                                   Kardashian had about
                                                                                                                   Wi-Fi in TikTok video



                                                                                                                  Diane Kruger flashes
                                                                                                                her midriff and legs as
                                                                                                                she heads to the
                                                                                                       read   more
                                                                                                                grocery store in tropical
                                                                                                                top and Daisy Dukes
                                                                                                                She donned a mask



                                                                                                                  ADVERTISEMENT

                                                                                                                   ADVERTISEMENT




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         7/44
5/20/2020                               Jennifer Hudson puts
                          Case 1:20-cv-03927-LLS             on trafﬁc-stopping
                                                         Document           1-2display in ﬁerce
                                                                                   Filed        pink coat | Daily
                                                                                             05/20/20             Mail Online
                                                                                                               Page     9 of 45




                                                                                                                   Introducing AT&T TV
                                                                                                                   Find out how to get a year of HBO on us! Plus get free
                                                                                                                   express shipping, plug in & watch with easy self-…
                                                                                                                   By AT&T TV




                                                                                                                    Iron Maiden star Bruce
                                                                                                                   Dickinson was 'stunned'
                                                                                                                   by the death of his
                                                                                                                   estranged wife who he
                                                                                                                   hoped was in a 'good
                                                                                                                   place'



                                                                                                                     Big Brother and Love
                                                                                                                   Island may still air this
                                                                                                                   summer on CBS though
                                                                                                                   later than originally
                                                                                                                   planned
                                                                                                                   The reality TV shows



                                                                                                                     'What an honor!':
                                                                                                                   Britney Spears
                                                                                                                   celebrates landing top
                                                                                                                   spot on Rolling Stone's
                                                                                                                   list of greatest debut
                                                                                                                   singles with 1998 track
                                                                                                                   Baby One More Time


                                                                                                                     Jason Momoa takes a
                                                                                                                   bike ride in Southern
                                                                                                                   California on his vintage
                                                                                                                   Harley while urging
                                                                                                                   studio to release
                                                                                                                   the Zack Snyder Justice
                                                                                                                   League cut
                                                                                                                   The Aquaman actor

                                                                                                                    Amanda Kloots shares
                                                                                                                   heartwarming photo of
                                                                                                                   her smiling 11-month-
                                                                                                                   old son Elvis after
                                                                                                                   revealing husband Nick
                                                                                                                   Cordero's lung
                                                                                                                   improvement
Annakiki SS20 blazer dress                                                                             read more
                                                                                                                     Florence Pugh's
Shop the current line here!                                                                                        unforgettable 30 POUND
                                                                                                                   flower frock from
                                                                                                                   Midsommar sells for
Visit site                                                                                                         $65,000 at coronavirus
                                                                                                                   charity auction

Party season is upon us and it seems as though blazer dresses are the outfit du jour
for AW19!                                                                                                          RHONY alum Alex
                                                                                                                   McCord earns her
                                                                                                                   master's degree in
                                                                                                                   psychology from
                                                                                                                   University of New

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                                               8/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      10 of 45
Don’t miss out on jumping on the bandwagon because a blazer dress is an effortless                                  England

way to make a statement. And with a pink one like Jennifer Hudson you’ll have
bagged yourself a statement number too.

The singer donned this candyfloss-pink offering from Annakiki's SS20 collection and
looked positively delicious as she did so! Jennifer finished off her look with over-the-
knee boots, a nude turtleneck top and a furry mini bag.
                                                                                                                     Demi Rose showcases
Want to make it yours? Unfortunately you can't shop this blazer just yet but you can                               her pert derrière in a
                                                                                                                   tiny red thong in
click (right) to shop Annakiki's current collection.                                                               sizzling topless
                                                                                                                   throwback photo shared
                                                                                                                   from lockdown
Alternatively, peruse our carousel below for similar styles from the likes of Boohoo,
Club L, I Saw It First and more.
                                                                                                                     Miley Cyrus has her
                                                                                                                   coif cut into a 'pixie
* PRICES MAY NOT BE AS ADVERTISED                                                                                  mullet' with help from
                                                                                                                   her mom Tish amid
                                                                                                                   ongoing COVID-19
...NOW GET ONE LIKE IT                                                                                             lockdown in California
                                                                                                                   The Wrecking Ball singer


                                                                                                                    Hey Jude, it's baby
                                                                                                                   number six! Actor Jude
                                                                                                                   Law is thrilled as his
                                                                                                                   new wife Phillipa, 32, is
                                                                                                                   pregnant




  Jennifer Hudson successfully tells Stephen Colbert what 'Cats' is


                                                                           Watch the full video
                                                                                                                     Kylie Jenner shows off
                                                                                                                   her signature curves in
                                                                                                                   clinging white bodysuit
                                                                                                                   for sultry selfies on the
                                                                                                                   couch of her
                                                                                                                   $36.5million mansion



                                                                                                                     Batwoman fans in
                                                                                                                   SHOCK as Ruby Rose
                                                                                                                   leaves CW series after
                                                                                                                   just one season
                                                                                                                   Five months after the
                                                                                                                   network renewed
                                                                                                                   Batwoman for a second
                                                                                                                   season

                                                                                                                  Alec Baldwin calls wife
                                                                                                                Hilaria 'not very
                                                                                                                talented' as the mother
                                                                                                       read   more
                                                                                                                of four of his children
                                     0:00 / 0:33                                                                gives the 30 Rock star a
                                                                                                                haircut
                                                                                                                He took to Instagram
The actress plays Grizabella, the Glamour Cat known for singing the hit track
                                                                                                                     Sarah Jessica Parker
Memory.                                                                                                            celebrates 23 years of
                                                                                                                   marriage to husband
                                                                                                                   Matthew Broderick with
In addition to the musical Cats, Jennifer will be back on the big screen playing                                   stunning throwback
another music icon.                                                                                                photo: 'We've come a
                                                                                                                   long way baby'




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        9/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      11 of 45
Jennifer will be playing the late Aretha Franklin in the upcoming biopic Respect,                                    Age-defying beauty
                                                                                                                   Naomi Watts, 51, shows
which chronicles the life of the Queen Of Soul.                                                                    off her flawless
                                                                                                                   complexion in a makeup
                                                                                                                   free selfie




                                                                                                                     Mel C 'is in talks with
                                                                                                                   the BBC to secure her
                                                                                                                   own radio show after
                                                                                                                   impressing bosses with
                                                                                                                   recent DJ set'
                                                                                                                   The Spice Girl



                                                                                                                     Michael Bay set to
                                                                                                                   produce the pandemic-
                                                                                                                   themed Songbird at
                                                                                                                   Paramount with
                                                                                                                   production set to follow
                                                                                                                   social distancing
                                                                                                                   guidelines
The cat's meow: The American Idol vet is currently on the big screen playing Grizabella in Cats

                                                                                                                     'We connected!'
Jennifer has been busy filming the movie lately opposite co-star Marlon Wayans, who
                                                                                                                   Sting's daughter Mickey
plays Aretha's first husband, Ted White.                                                                           Sumner fulfills a late
                                                                                                                   fan's dying wish by
                                                                                                                   sending her dad the
The movie's first teaser was recently released, and sees Jennifer singing the hit track                            artist's portrait
Respect while wearing a dazzling gold dress.
                                                                                                                     'It's way better than
Jennifer recently talked about how it felt taking on the role, telling Sunday Today's                              taking sleeping pills':
Willie Geist the part gives her 'huge shoes to fill.'                                                              Jane Fonda reveals she
                                                                                                                   uses a weed pen to help
                                                                                                                   her drift off at night - but
                                                                                                                   the 82-year-old insists
  'Respect!' Jennifer Hudson transforms into Aretha Franklin                                                       she's never been
                                                                                                                   'majorly into pot'


                                                                                                                    Justin Bieber recruits
                                                                           Watch the full video                    Kylie Jenner, Ariana
                                                                                                                   Grande and The
                                                                                                                   Weeknd to send their
                                                                                                                   well wishes to sister
                                                                                                                   Jazmyn as she
                                                                                                                   celebrates her 12th
                                                                                                                   birthday


                                                                                                                  ADVERTISEMENT

                                                                                                                    Film Academy 'is
                                                                                                                   considering postponing
                                                                                                                   2021 Oscars' amid
                                                                                                                   ongoing pandemic
                                                                                                                   crisis... after rules were
                                                                                                                   relaxed to allow
                                                                                                                   streamed films

                                                                                                                     SEBASTIAN
                                                                                                                   SHAKESPEARE:
                                                                                                                   Tycoon Bhanu
                                     0:00 / 0:38                                                                   Choudhrie, who is
                                                                                                                   facing divorce payout of
                                                                                                                   $73million, finds new
                                                                                                                   love with Meghan
                                                                                                                   Markle's pal

                                                                                                       read moreDenise Richards keeps
                                                                                                                   her mask on as she
                                                                                                                   makes a phone call after
                                                                                                                   stocking up on
                                                                                                                   groceries
                                                                                                                   The Real Housewives Of
                                                                                                                   Beverly Hills personality

                                                                                                                   Josephine Skriver
                                                                                                                   postpones her nuptials
                                                                                                                   to musician Alexander
                                                                                                                   DeLeon due to
                                                                                                                   coronavirus concerns:
                                                                                                                   'It was a tough decision

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                           10/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      12 of 45
                                                                                                                    to make'




                                                                                                                    Alessandra Ambrosio
                                                                                                                   wears mask to jog with
                                                                                                                   her dog in Santa
                                                                                                                   Monica... after playing
                                                                                                                   Moon River on piano
                                                                                                                   The 39-year-old Brazilian
                                                                                                                   bombshell

                                                                                                                     The Crown producer
Golden girl! The movie's first teaser was recently released, and sees Jennifer singing the hit                     raises fears over future
                                                                                                                   of the show and says he
track Respect while wearing a dazzling gold dress                                                                  doesn't know when
                                                                                                                   filming will resume... as
                                                                                                                   he admits concern over
'I am just taking it one step at a time, one day at a time. All I want to do is pay tribute                        social distancing
to her and meet her requests, you know? Like, "Aretha said do this?" — ‘Yes, ma’am,"'
she went on.                                                                                                         Pregnant Katherine
                                                                                                                   Schwarzenegger shows
                                                                                                                   of her burgeoning bump
The Spanish Harlem songstress, who passed away at age 76 in 2018, hand picked                                      after dad Arnold reveals
Jennifer for the role.                                                                                             the baby's due this
                                                                                                                   summer

'We were in talks a long time about me playing her,' she added, 'so I just hope I make
her proud [and] do her justice.'                                                                                     Love & Hip Hop:
                                                                                                                   Atlanta star Maurice
                                                                                                                   Fayne pictured back at
                                                                                                                   home following his
                                                                                                                   arrest for 'using a
                                                                                                                   $2million PPP
                                                                                                                   coronavirus loan to buy
                                                                                                                   luxury items'


                                                                                                                     Goldie Hawn, 74,
                                                                                                                   enjoys a bike ride
                                                                                                                   around Los Angeles as
                                                                                                                   she continues to keep
                                                                                                                   up with her fitness
                                                                                                                   regime throughout
                                                                                                                   lockdown


                                                                                                                     Ed Sheeran 'paid for
                                                                                                                   his ENTIRE $69m
                                                                                                                   property empire in
                                                                                                                   CASH' as shrewd singer
                                                                                                                   boasts a haul that
                                                                                                                   includes 27 flats,
                                                                                                                   houses and mansions


                                                                                                                  ADVERTISEMENT

                                                                                                                     Meghan King
                                                                                                                   Edmonds is 'head over
                                                                                                                   heels in love' with new
                                                                                                                   man Christian Schauf
                                                                                                                   and spending time with
                                                                                                                   the hunky entrepreneur
                                                                                                                   in Utah


                                                                                                                    Kelly Rowland rocks a
                                                                                                       read more
                                                                                                              casual T-shirt and
                                                                                                                   distressed jeans as she
                                                                                                                   goes shopping for
                                                                                                                   houseplants to brighten
                                                                                                                   up her home quarantine
                                                                                                                   The former Destiny's
                                                                                                                   Child singer

                                                                                                                   Tim Allen announces
                                                                                                                   the renewal of his
                                                                                                                   sitcom Last Man
                                                                                                                   Standing for season
                                                                                                                   nine: 'Can't wait to be
                                                                                                                   back with my TV family'


https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        11/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      13 of 45




                                                                                                                     'It was a monumental
                                                                                                                   project for me': Model
                                                                                                                   Jessica Hart reveals she
                                                                                                                   cried when she made it
                                                                                                                   onto the cover of Vogue
                                                                                                                   Australia for the first
                                                                                                                   time


                                                                                                                     'She has been
                                                                                                                   handling it way better
                                                                                                                   than I would have':
                                                                                                                   Keith Urban reveals
                                                                                                                   how Nicole Kidman
                                                                                                                   broke her ankle in self-
                                                                                                                   isolation


                                                                                                                     Gordon Ramsay takes
                                                                                                                   advantage of
                                                                                                                   government-backed
                                                                                                                   loan scheme to save
                                                                                                                   restaurant empire
                                                                                                                   shuttered by the
                                                                                                                   lockdown
                                                                                                                   The TV chef

                                                                                                                     How the rich do
                                                                                                                   laundry! Jennifer
                                                                                                                   Garner drinks RED
                                                                                                                   WINE dressed in silk
                                                                                                                   monogrammed pajamas
                                                                                                                   as she dances in huge
                                                                                                                   wash room at her home


                                                                                                                     Emma Thompson
                                                                                                                   reveals why she IS
                                                                                                                   staying in Britain
                                                                                                                   She had moved to Italy
                                                                                                                   just before coronavirus hit




                                                                                                                     Jeremy Renner's ex
                                                                                                                   Sonni Pacheco accuses
                                                                                                                   him of bullying as she
                                                                                                                   denies claims she
                                                                                                                   'misappropriated $50k
                                                                                                                   from their daughter's
                                                                                                                   trust fund'


                                                                                                                    'This is Normal People
                                                                                                                   series 2!' Paul Mescal
                                                                                                                   and Daisy Edgar-Jones
                                                                                                                   send fans wild as they
                                                                                                       +4          go head-to-head on
                                                                                                                   Mario Kart and raise
                                                                                                                   $3,600k for charity
Me-wow! Hudson dazzled in a black lace dress at the premiere of Cats in New York

                                                                                                                  ADVERTISEMENT

ADVERTISEMENT                                                                                                     Jason Derulo shows
Read more:                                                                                                      off a perfect row of
Sunday TODAY with Willie Geist - TODAY.com | TODAY                                                     read     teeth... after pretending
                                                                                                              more
                                                                                                                to chip his pearly whites
                                                                                                                during the TikTok corn
                                                                                                                challenge
Share or comment on this article: Jennifer Hudson puts on traffic-stopping display
in fierce pink coat
                                                                                                                     Twilight star Gregory
                                                                        30
                                                                        shares
                                                                                                                   Tyree Boyce and his
                                                                                                                   girlfriend, 27, were
                                                                                                                   'known to do cocaine
                                                                                                                   and meth' and had been
                                                                                                                   'dead for some time'
                                                                                                                   before their bodies were
                                                                                                                   found


https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                          12/44
5/20/2020                             Jennifer Hudson puts
                       Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                      Document           1-2display
                                                                               Filedin ﬁerce pink coat | Daily
                                                                                         05/20/20          PageMail Online
                                                                                                                    14 of 45
   P
   BravetNewti
             Look    Cl th M k    ith PM2 5 Filt                                                        Jason Statham is
                                                                                                                   every inch the doting
                                                                                                                   father as he enjoys a
                                                                                            Sponsored Links        bike ride with his son
                                                                                                                   Jack, 2, in LA

   2020 SUVs So Cool It's Hard To Believe They Cost Under $30K. Search For 2020
   Crossover Vehicles Deals Luxury
                                                                                                                     Nick Viall shows off
   SUVs                                                                                                            his abs during shirtless
                                                                                                                   jog in LA... after
                                                                                                                   slamming Hannah
                                                                                                                   Brown's 'terrible
      Iconic Scene Has One Flaw No One Noticed                                                                     apology' amid N-word
                                                                                                                   backlash
      Collider

                                                                                                                     Chris Cuomo's wife
                                                                                                                   Cristina, 50, wears a
                                                                                                                   face mask as she steps
                                                                                            Sponsored Links
                                                                                                                   out in Hamptons with
                                                                                                                   10-year-old daughter
                                                                                                                   Carolina after
   KN95 Masks Restocked. Guaranteed 7 Days Shipping                                                                overcoming COVID-19
   Stratton Medical Supply
                                                                                                                    Kohl's department
                                                                                                                   store drops eight
                                                                                            Sponsored Links        brands including
                                                                                                                   Jennifer Lopez's line
                                                                                                                   but they will keep
                                                                                                                   stocking her ex-hubby
   Getting this Treasure is impossible! Prove us wrong                                                             Marc Anthony's label
   Hero Wars
                                                                                                                     Real Housewives Of
                                                                                                                   New York vet Kelly
                                                                                                                   Bensimon, 52, poses in
                                                                                                                   a bikini that she says
      Why Steve Nash Loves These Dress Shoes                                                                       she wore during her
                                                                                                                   'bike accident'
      Wolf & Shepherd


                                                                                                                     Halsey shows off
                                                                                                                   medical boot as she
                                                                                            Sponsored Links
                                                                                                                   jokes that she injured
                                                                                                                   her foot doing a 'stupid
Olivia Palermo stretches her legs with a stroll                                                                    idiot thing'
                                                                                                                   Seems to be having a
through Brooklyn while walking her cute Maltese                                                                    clumsy quarantine

dog Mr. Butler                                                                                                       Ryan Seacrest returns
                                                                                                                   to work with Kelly Ripa
                                                                                                                   and blames 'exhaustion'
                                                                                                                   for day off after
                                                                                                                   concerns he suffered a
                                                                                                                   STROKE while hosting
                                                                                                                   American Idol


                                                                                                                    Brian Austin Green
The socialite and fashion influencer cut an elegant figure as she took her dog for a                               confirms split from wife
walk with her pleated green dress and khaki-colored ribbed sweater. She put a scarf                                Megan Fox by revealing
over her face instead of a mask.                                                                                   she dumped him... and
                                                                                                                   addresses her new
                                                                                                                   companion Machine
    TV&Showbiz                                                                                                     Gun Kelly


                                                                                                                  ADVERTISEMENT

   Masketi® Face Mask For Excellent Breathability & Comfort                                                       Kristin Cavallari's ex-
                                                                                                                BFF Kelly Henderson
   Masketi®
                                                                                                                says she 'never' had an
                                                                                                                affair with Jay Cutler
                                                                                                       read   more
                                                                                                                and shuts down rumors
                                                                                            Sponsored Links     that she caused the
                                                                                                                couple's split
Bodycam footage shows Ahmaud Arbery getting
arrested in 2017 for trying to steal a 65inch TV                                                                    EXCLUSIVE
                                                                                                                   Paramedics enter home
from a Walmart, leading to a five-year probation                                                                   where Iron Maiden star
                                                                                                                   Bruce Dickinson's
sentence                                                                                                           estranged wife died as
                                                                                                                   neighbors say she shut
                                                                                                                   herself away for months

                                                                                                                   Body confident Rita Ora
                                                                                                                   struggles to maintain

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                       13/44
5/20/2020                                 Jennifer Hudson puts
                           Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                          Document           1-2display
                                                                                   Filedin ﬁerce pink coat | Daily
                                                                                             05/20/20          PageMail Online
                                                                                                                        15 of 45
                                                                                                                    her modesty in sexy
Glynn County Police released video Tuesday of Arbery's Dec. 1, 2017, arrest outside a                              miniscule khaki bikini
                                                                                                                   as she poses up a
Brunswick Walmart store on shoplifting charges.                                                                    storm in the sunshine at
                                                                                                                   home
   News



   The Future is Now
   WSJ | Lenovo


                                                                                              Sponsored Links        Noah Cyrus says
                                                                                                                   being Miley's little sister
                                                                                                                   'stripped her of her
             Comments 41                                                                                           identity' and she
             Share what you think                                                                                  struggled with 'body
                                                                                                                   dysmorphia' after being
                                                                                                                   trolled for her looks
            Newest                       Oldest                      Best rated             Worst rated
                                                                                                                     Jim Edmonds claims
                                                                                                        View all
                                                                                                                   son Hart is making
                                                                                                                   'great strides' and has
 The comments below have not been moderated.                                                                       improved in recent
                                                                                                                   months - after ex
                                                                                                                   Meghan King said he'd
                                                                                                                   regressed


                                                                                                                     KUWTK producer
                                                        Loading...                                                 explains how they're
                                                                                                                   filming in lockdown -
                                                                                                                   with a crew in HAZMAT
                                                                                                                   SUITS and Kardashians
                                                                                                                   get new iPhones EVERY
                                                                                                                   WEEK to record
                                                                                                        View all
 The views expressed in the contents above are those of our users and do not necessarily reflect the views of        Inside Harry and
 MailOnline.                                                                                                       Meghan's $18m home:
                                                                                                                   Snaps shared by Tyler
                                                                                                                   Perry reveal a sunken
 We are no longer accepting comments on this article.
                                                                                                                   Grecian-style bath,
                                                                                                                   terrace views of Beverly
                                                                                                                   Hills and a cute nursery
Big Brother's nude photo scandal: New housemate
Chad Hurst's 'porn past' emerges ahead of the                                                                        Lance Armstrong
                                                                                                                   admits doping may
season premiere on Channel Seven                                                                                   have caused his
                                                                                                                   testicular cancer as he
                                                                                                                   confesses he was a
                                                                                                                   drug cheat from the age
                                                                                                                   of 21

                                                                                                                     'He thinks I'm
                                                                                                                   irrelevant and should
                                                                                                                   keep my mouth shut!'
                                                                                                                   Pink Floyd's Roger
Big Brother revealed international model Chad Hurst as a housemate this week.                                      Waters launches attack
                                                                                                                   on ex bandmate David
   TV&Showbiz                                                                                                      Gilmour

                                                                                                                    Kim Zolciak's daughter
Entrepreneur develops a world-first, Uber-style shopping app to                                                    Brielle Biermann, 23,
                                                                                                                   strips down to her
deliver goods from local stores to your door in just TWO HOURS -                                                   swimsuit to talk up a
                                                                                                                   product as mom
taking on retail giants Kmart and Amazon                                                                           reminds her she
                                                                                                                   designed the bikini
   News
                                                                                                                   ADVERTISEMENT
'It's a struggle mentally and physically': The Biggest Loser's Fiona
                                                                 read more
                                                                         Emily Ratajkowski
Falkiner is set to become a mother with fiancée Hayley Willis           puts on a busty display
                                                                                                                   as she goes braless for
                                                                                                                   'his and hers' pajama
                                                                                                                   shoot with husband
                                                                                                                   Sebastian Bear-McClard


   TV&Showbiz
                                                                                                                   MSNBC anchor
                                                                                                                   Stephanie Ruhle shares
                                                                                                                   sweet video of her 11-
                                                                                                                   year-old son Reese
   Handmade in Switzerland: 24 hours and only one hand. The…                                                       lying in her lap as she
                                                                                                                   delivers a live report
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                          14/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      16 of 45
   slow-watches.com                                                                                                 from inside her home


                                                                                            Sponsored Links


Connecticut trooper goes off on a rage-filled
tirade because a speeding motorist gave him the
finger and threatens to throw the driver off a                                                                      Craig T. Nelson didn't
bridge                                                                                                             get cast as Modern
                                                                                                                   Family's Jay Pritchett
                                                                                                                   due to salary demands
                                                                                                                   and Fox News rant
                                                                                                                   Missed out on big bucks

                                                                                                                     Pink's husband Carey
                                                                                                                   Hart debuts daughter
Connecticut State Trooper Matthew Spina was caught on video going off on a                                         Willow's new buzz hair
speeding motorist who gave him the bird and went into a rage where he threatened                                   cut: 'We have the same
                                                                                                                   barber'
to throw the driver off a bridge.
                                                                                                                   The eight-year-old was
                                                                                                                   climbing their wall
   News

                                                                                                                    90 Day Fiance's Laura
                                                                                                                   Jallali, 51, reveals she
                                                                                                                   has a new 25-year-old
   Facts You Should Know About Kids and MS                                                                         boyfriend... after
                                                                                                                   dramatic split from
   HealthCentral                                                                                                   husband Aladin, 29



                                                                                                                     Lady Gaga models her
                                                                                                                   new makeup with a
      Caitlyn Jenner No Makeup Photo Confirms The Truth                                                            glamorous portrait:
      Trivia.com                                                                                                   'Bright shades for you
                                                                                                                   to color with creativity,
                                                                                                                   kindness and love'


                                                                                            Sponsored Links
                                                                                                                     Ben Stiller opens up
                                                                                                                   about being with his
                                                                                                                   dad Jerry during his
                                                                                                                   final days: 'He went
                                                                                                                   peacefully'
                                                                                                                   Passed away from natural
 MORE TOP STORIES                                                                                                  cause at the age of 92


                                                                                                                    Courtney Stodden
                                                                                                                   shows off her jaw-
                                                                                                                   dropping frame in a
                                                                                                                   bikini as she dons a red
                                                                                                                   wig and holds a fork for
                                                                                                                   Little Mermaid-inspired
                                                                                                                   snaps


                                                                                                                     Germany's Prince Otto
                                                                                                                   of Hesse, 55, is killed as
                                                                                                                   he crashes his Ducati
                                                                                                                   into autobahn barrier
                                                                                                                   weeks after posing for a
                                                                                                                   photo on the motorbike



                                                                                                                     'I did this by myself!':
                                                                                                                   Sarah Hyland shows off
                                                                                                                   bright red hair as she
                                                                                                                   'quaranTINTs' at home...
                                                                                                                   after joking about city
                                                                                                                   hall wedding to Wells
                                                                                                                   Adams
                                                                                                       read more
                                                                                                                  ADVERTISEMENT

                                                                                                                    Zoey Deutch reveals
                                                                                                                   she tested positive for
                                                                                                                   COVID-19 for one
                                                                                                                   month: 'I was delirious
                                                                                                                   and felt like I was losing
                                                                                                                   my mind'



                                                                                                                   Kate Hudson flaunts her
                                                                                                                   bare midriff in a

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         15/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      17 of 45
                                                                                                                     cropped tank top as
                                                                                                                   she and daughter Rani
                                                                                                                   Rose have fun at home:
                                                                                                                   'Smile big, laugh often'




                                                                                                                    Kim Kardashian is
                                                                                                                   accused of 'casual
                                                                                                                   racism' after putting a
                                                                                                                   black face mask on a
                                                                                                                   dark-skinned model and
                                                                                                                   calling it 'nude'

                                                                                                                     Arnie Schwarzenegger
                                                                                                                   shares his excitement
                                                                                                                   about becoming a
                                                                                                                   grandpa and boasts
                                                                                                                   about the strong 'gene
                                                                                                                   pool' of daughter
                                                                                                                   Katherine's baby
                                                                                                                   .

                                                                                                                     Game of Thrones'
                                                                                                                   Carice van Houten
                                                                                                                   blasts 'extremist' fans
                                                                                                                   for hating season 8: 'It
                                                                                                                   feels a bit ungrateful'




                                                                                                                    Outer Banks star
                                                                                                                   Chase Stokes
                                                                                                                   apologized in deleted
                                                                                                                   tweet for recently
                                                                                                                   resurfaced homophobic
                                                                                                                   and racially insensitive
                                                                                                                   posts


                                                                                                                     Iron Maiden star Bruce
                                                                                                                   Dickinson's son says 'I
                                                                                                                   haven't even got the
                                                                                                                   words' after his mom
                                                                                                                   Paddy Bowden, 58, died
                                                                                                                   in 'tragic accident' at
                                                                                                                   London home

                                                                                                                    Southern Charm star
                                                                                                                   Shep Rose, 40, confirms
                                                                                                                   he is dating Taylor Ann
                                                                                                                   Green as they cuddle in
                                                                                                                   an Instagram photo: 'I
                                                                                                                   guess the secret is out'



                                                                                                                    Arizona
                                                                                                                   Diamondbacks' Starling
                                                                                                                   Marte's wife, Noelia,
                                                                                                                   dies from a heart attack
                                                                                                                   as baseball star reveals
                                                                                                                   his 'indescribable pain'



                                                                                                                  Ben Affleck's actress
                                                                                                                girlfriend Ana de Armas
                                                                                                                is a natural beauty as
                                                                                                       read   more
                                                                                                                she tries her hand at
                                                                                                                modeling with the new
                                                                                                                El Corte Ingles
                                                                                                                campaign

                                                                                                                  ADVERTISEMENT

                                                                                                                   Ex-Princess Tessy of
                                                                                                                   Luxembourg says she
                                                                                                                   is 'very happy' as she
                                                                                                                   reveals her mystery
                                                                                                                   boyfriend is a hunky
                                                                                                                   Swiss businessman
                                                                                                                   following her divorce

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                       16/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      18 of 45




                                                                                                                     Victoria's Secret model
                                                                                                                   Shanina Shaik cozies
                                                                                                                   up to hunky beau Seyed
                                                                                                                   Payam Mirtorabi as they
                                                                                                                   enjoy romantic lunch on
                                                                                                                   the shores of Ibiza

                                                                                                                    John Krasinski gets
                                                                                                                   emotional signing off on
                                                                                                                   his eight-episode
                                                                                                                   quarantine series Some
                                                                                                                   Good News
                                                                                                                   The 40-year-old Emmy
                                                                                                                   nominee teased


                                                                                                                     Rosalía stuns in
                                                                                                                   clinging two-piece mini
                                                                                                                   dress for Elle cover
                                                                                                                   shoot... and reveals she
                                                                                                                   is rejecting 'pressure to
                                                                                                                   be creative' during
                                                                                                                   pandemic


                                                                                                                     Search for WWE star
                                                                                                                   Shad Gaspard is called
                                                                                                                   off two days after he
                                                                                                                   was pulled out to sea by
                                                                                                                   riptide while swimming
                                                                                                                   with 10-year-old son at
                                                                                                                   Venice Beach


                                                                                                                     Grimes' mom does it
                                                                                                                   again! Tesla boss's
                                                                                                                   mother-in-law likes anti-
                                                                                                                   Musk tweet comparing
                                                                                                                   him to 'Kanye 2018'
                                                                                                                   after lambasting him for
                                                                                                                   right-wing Red Pill tweet


                                                                                                                    Brad Pitt surprises
                                                                                                                   graduating class at
                                                                                                                   Missouri State
                                                                                                                   University with a special
                                                                                                                   video message: 'We're
                                                                                                                   rooting for you'
                                                                                                                   Gave a shout-out


                                                                                                                     Utah man says he
                                                                                                                   made the pizza Michael
                                                                                                                   Jordan ate before his
                                                                                                                   famed 1997 'Flu Game' -
                                                                                                                   but disputes claims he
                                                                                                                   gave the NBA great food
                                                                                                                   poisoning


                                                                                                                    Nikki Bella was not
                                                                                                                   ready for a baby before
                                                                                                                   surprise pregnancy with
                                                                                                                   Artem Chigvintsev and
                                                                                                                   wanted to freeze her
                                                                                                                   eggs, it's revealed in
                                                                                                                   Total Bellas clip

                                                                                                       read moreKatharine McPhee
                                                                                                                   opens up about her
                                                                                                                   husband David Foster's
                                                                                                                   'beautiful relationship'
                                                                                                                   with Prince Harry
                                                                                                                   saying they're like
                                                                                                                   'father and son'


                                                                                                                  ADVERTISEMENT

                                                                                                                   Ben Affleck and Ana de
                                                                                                                   Armas look like quite
                                                                                                                   the pair as they take

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        17/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      19 of 45
                                                                                                                     their pooches on a
                                                                                                                   stroll in Los Angeles
                                                                                                                   Pair kept masks on as
                                                                                                                   they stepped outside




                                                                                                                    Lewis Capaldi
                                                                                                                   CONFIRMS he has a
                                                                                                                   girlfriend as he reveals
                                                                                                                   he is dating a 'posh
                                                                                                                   redhead'... but says they
                                                                                                                   are isolating separately
                                                                                                                   amid coronavirus

                                                                                                                    Rumer Willis shows off
                                                                                                                   her toned figure in
                                                                                                                   SKIMS after workout as
                                                                                                                   she shares some words
                                                                                                                   of body positivity




                                                                                                                     Steve Carell shoots for
                                                                                                                   the stars in the first
                                                                                                                   official trailer for
                                                                                                                   Netflix's new series
                                                                                                                   Space Force
                                                                                                                   Released for streaming
                                                                                                                   on May 29


                                                                                                                    Billie Eilish is seen in
                                                                                                                   a tank top as she hugs
                                                                                                                   her brother Finneas...
                                                                                                                   after postponing
                                                                                                                   remaining 2020 Where
                                                                                                                   Do We Go? tour dates
                                                                                                                   due to COVID-19


                                                                                                                     Twilight star Gregory
                                                                                                                   Tyree Boyce, 30, and his
                                                                                                                   girlfriend, 27, are found
                                                                                                                   dead at their Las Vegas
                                                                                                                   condo and 'a white
                                                                                                                   powdery substance is
                                                                                                                   found at the scene'


                                                                                                                     Romeo Beckham
                                                                                                                   continues to emulate
                                                                                                                   his dad David's iconic
                                                                                                                   2003 style as he sports
                                                                                                                   braided hairdo while
                                                                                                                   posing in Inter Miami
                                                                                                                   football kit


                                                                                                                     Queen pays tribute to
                                                                                                                   guests invited to
                                                                                                                   Buckingham Palace's
                                                                                                                   garden party which
                                                                                                                   should have taken place
                                                                                                                   today - including a
                                                                                                                   doctor and volunteer


                                                                                                                 Twilight star Gregory
                                                                                                                Tyree Boyce said he
                                                                                                                never thought he'd
                                                                                                       read   more
                                                                                                                make it to 30 just
                                                                                                                months before he and
                                                                                                                his girlfriend were found
                                                                                                                dead at their condo


                                                                                                                     Taking inspiration
                                                                                                                   from Diana? Royal fans
                                                                                                                   notice Kate Middleton's
                                                                                                                   floral red Beulah dress
                                                                                                                   with a large white collar
                                                                                                                   is similar to one worn
                                                                                                                   by the late Princess



https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        18/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      20 of 45
                                                                                                                  ADVERTISEMENT

                                                                                                                    EXCLUSIVE Botched
                                                                                                                   star Dr. Paul Nassif
                                                                                                                   reveals the most
                                                                                                                   shocking cases he's
                                                                                                                   ever had - including a
                                                                                                                   woman who was left
                                                                                                                   with horrific facial scars


                                                                                                                     Kelly Rowland makes
                                                                                                                   a VERY raunchy sex
                                                                                                                   confession about trying
                                                                                                                   to find an adult toy after
                                                                                                                   feeling 'overwhelmed'
                                                                                                                   by talk of the
                                                                                                                   coronavirus pandemic


                                                                                                                     Dua Lipa's cuts a
                                                                                                                   casual figure in jeans
                                                                                                                   and stripes as she runs
                                                                                                                   errands while beau
                                                                                                                   Anwar Hadid takes out
                                                                                                                   the bins at their
                                                                                                                   lockdown love nest


                                                                                                                     Mick Jagger's son
                                                                                                                   Lucas celebrates 21st
                                                                                                                   birthday in lockdown
                                                                                                                   from Brazil as half-
                                                                                                                   sister Georgia May
                                                                                                                   wishes him well (and he
                                                                                                                   Skypes rocker dad!)


                                                                                                                     'I was blessed to walk
                                                                                                                   the same ground as
                                                                                                                   you': Naomi Campbell
                                                                                                                   pays tribute to her
                                                                                                                   beloved Auntie Gloria
                                                                                                                   deeming her 'a true
                                                                                                                   angel' after she dies


                                                                                                                    Jeremy Renner
                                                                                                                   accuses ex-wife Sonni
                                                                                                                   Pacheco of
                                                                                                                   'misappropriating
                                                                                                                   $50,000 from their
                                                                                                                   seven-year-old
                                                                                                                   daughter's trust fund'


                                                                                                                     Elizabeth Hurley, 54,
                                                                                                                   wows as she models
                                                                                                                   same pink chainmail
                                                                                                                   Versace dress she wore
                                                                                                                   to fashion awards 21
                                                                                                                   years ago for new
                                                                                                                   photoshoot

                                                                                                                     Prince William sends a
                                                                                                                   'huge message of
                                                                                                                   thanks' to frontline
                                                                                                                   workers from 'myself
                                                                                                                   and Catherine' in new
                                                                                                                   video clip



                                                                                                                  Chrissy Teigen tells
                                                                                                                'rich' friends to stop
                                                                                                                asking for her Cravings
                                                                                                       read     PR boxes and throws
                                                                                                              more
                                                                                                                shade at Alison Roman
                                                                                                                over 'content farm'
                                                                                                                comment


                                                                                                                     'Sleeping cutie!' Chloe
                                                                                                                   Lattanzi puts on an eye-
                                                                                                                   popping display as she
                                                                                                                   flaunts her cleavage...
                                                                                                                   after revealing her new
                                                                                                                   TV project with father
                                                                                                                   Matt Lattanzi



https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         19/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      21 of 45
                                                                                                                     Hollywood's black and
                                                                                                                   white movie icons in
                                                                                                                   COLOR: Artist brings
                                                                                                                   the biggest stars of
                                                                                                                   early cinema to life in
                                                                                                                   fascinating portraits



                                                                                                                     Kristen Bell is
                                                                                                                   launching an affordable
                                                                                                                   new CBD skincare line
                                                                                                                   called Happy Dance
                                                                                                                   The mother-of-two, 39,
                                                                                                                   will be teaming up with
                                                                                                                   luxury CBD brand


                                                                                                                     'We did it!' Tiffany
                                                                                                                   Trump celebrates her
                                                                                                                   graduation from
                                                                                                                   Georgetown Law in a
                                                                                                                   virtual ceremony - but
                                                                                                                   the 26-year-old still has
                                                                                                                   to pass the bar exam


                                                                                                                     Jaime King granted
                                                                                                                   temporary restraining
                                                                                                                   order against husband
                                                                                                                   Kyle Newman after filing
                                                                                                                   for divorce: 'She's
                                                                                                                   distraught'



                                                                                                                     Ana de Armas 'has
                                                                                                                   been wowed by Ben
                                                                                                                   Affleck and Jennifer
                                                                                                                   Garner's co-parenting
                                                                                                                   skills' as he sees his
                                                                                                                   three kids often



                                                                                                                     Bindi Irwin shows off
                                                                                                                   the sweet treat she and
                                                                                                                   husband Chandler
                                                                                                                   Powell were set to give
                                                                                                                   their wedding guests
                                                                                                                   before they had to
                                                                                                                   abandon plans


                                                                                                                     Stella Maxwell sizzles
                                                                                                                   in stylized video
                                                                                                                   showing several
                                                                                                                   versions of herself
                                                                                                                   topless while frolicking
                                                                                                                   in a hot tub



                                                                                                                    Teddi Mellencamp
                                                                                                                   shows off her new pink
                                                                                                                   hair in black activewear
                                                                                                                   as she steps out with
                                                                                                                   arm cast-clad daughter
                                                                                                                   Slate



                                                                                                                     'Don't try this!' Jason
                                                                                                                   Derulo suffers a dental
                                                                                                                   disaster as he appears
                                                                                                                   to chip his TEETH when
                                                                                                                   TikTok corn challenge
                                                                                                                   goes very wrong
                                                                                                                   Nasty
                                                                                                       read more
                                                                                                                     Kaia Gerber has some
                                                                                                                   difficulty as she tries to
                                                                                                                   spray her perfume with
                                                                                                                   her arm in a cast: 'This
                                                                                                                   is hard but I smell
                                                                                                                   great'



                                                                                                                   In full bloom! Beaming
                                                                                                                   Queen Maxima of the
                                                                                                                   Netherlands dons a chic
                                                                                                                   floral maxi dress as she
                                                                                                                   visits a food bank
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         20/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      22 of 45
                                                                                                                    preparing delivery
                                                                                                                   packages in Delft




                                                                                                                    Signatures on Carole
                                                                                                                   Baskin's missing
                                                                                                                   second husband's will
                                                                                                                   were FORGED, experts
                                                                                                                   claim, as it emerges she
                                                                                                                   wrote documents before
                                                                                                                   he vanished

                                                                                                                    Vanessa Hudgens
                                                                                                                   appears in a chipper
                                                                                                                   mood as she dons a
                                                                                                                   colorful tie-dye sweater
                                                                                                                   while posing with her
                                                                                                                   beloved pooch Darla
                                                                                                                   during lockdown

                                                                                                                     Ryan Seacrest denies
                                                                                                                   he suffered a stroke
                                                                                                                   during live American
                                                                                                                   Idol finale after his
                                                                                                                   slurred speech sparked
                                                                                                                   fears for his health



                                                                                                                     Celebrity IOU: Jeremy
                                                                                                                   Renner surprises his
                                                                                                                   mother with a new
                                                                                                                   condo renovation that
                                                                                                                   brings the whole family
                                                                                                                   together



                                                                                                                     Prince Charles will
                                                                                                                   host classical show to
                                                                                                                   discuss his love of
                                                                                                                   music including a
                                                                                                                   'terribly romantic'
                                                                                                                   Wagner piece he had
                                                                                                                   performed for Camilla

                                                                                                                    Suki Waterhouse
                                                                                                                   shows off her
                                                                                                                   washboard abs in a
                                                                                                                   black slogan crop top
                                                                                                                   as she teases glimpse
                                                                                                                   of her life in lockdown



                                                                                                                     Bella Thorne
                                                                                                                   showcases her long
                                                                                                                   legs in denim hotpants
                                                                                                                   as she goofs around on
                                                                                                                   the beach
                                                                                                                   The actress, 22, showed
                                                                                                                   off her long legs


                                                                                                                  '1 month as a family':
                                                                                                                Iskra Lawrence and
                                                                                                                boyfriend Philip
                                                                                                                Payne cradle their
                                                                                                                daughter in sweet
                                                                                                       read   more
                                                                                                                snaps to mark
                                                                                                                milestone


                                                                                                                     Hacker group 'REvil'
                                                                                                                   shift their focus from
                                                                                                                   Trump to Madonna as
                                                                                                                   they demand $1 million
                                                                                                                   in ransom for
                                                                                                                   information on the
                                                                                                                   Queen of Pop


                                                                                                                   Robert Irwin shares a
                                                                                                                   photo of himself
                                                                                                                   'looking like a
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                       21/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      23 of 45
                                                                                                                    chipmunk' as he
                                                                                                                   reveals he has had his
                                                                                                                   wisdom teeth removed




                                                                                                                     Prince William and
                                                                                                                   Kate Middleton's mental
                                                                                                                   health initiative Heads
                                                                                                                   Together launches UK's
                                                                                                                   first Instagram Guides
                                                                                                                   for tips on 'kindness'
                                                                                                                   and 'self-care'


                                                                                                                    Meghan and Harry's
                                                                                                                   wedding baker reveals
                                                                                                                   her dream job got 'even
                                                                                                                   better' on their special
                                                                                                                   day - and shares a
                                                                                                                   photo of the team
                                                                                                                   behind the cake


                                                                                                                     'You're our hero!'
                                                                                                                   Michael Bublé
                                                                                                                   celebrates wife Luisana
                                                                                                                   Lopilato's 33rd birthday
                                                                                                                   with sweet snap as he
                                                                                                                   praises her for 'guiding'
                                                                                                                   their family


                                                                                                                    Now YOU can own
                                                                                                                   Beyoncé and J Lo's red
                                                                                                                   carpet dresses! Stylists
                                                                                                                   auction off A-listers'
                                                                                                                   clothing from $300 to
                                                                                                                   raise funds for
                                                                                                                   coronavirus relief


                                                                                                                     Nicole Scherzinger
                                                                                                                   wears a crop top and
                                                                                                                   leggings to share a very
                                                                                                                   sexy dance workout
                                                                                                                   video on Instagram
                                                                                                                   Exercised while at her
                                                                                                                   home during lockdown


                                                                                                                     Courteney Cox
                                                                                                                   surprises a 13-year-old
                                                                                                                   super fan who had a
                                                                                                                   virtual Friends
                                                                                                                   themed Bar Mitzvah
                                                                                                                   Friends remains as
                                                                                                                   popular as ever


                                                                                                                     Jojo Siwa lets her
                                                                                                                   iconic side-ponytail
                                                                                                                   down and reveals long
                                                                                                                   and flowing tresses
                                                                                                                   during TikTok's Wipe It
                                                                                                                   Down challenge on the
                                                                                                                   eve of her 17th birthday


                                                                                                                Emily Ratajkowski
                                                                                                       read more
                                                                                                              tries out two different
                                                                                                                   hoodies as she and her
                                                                                                                   husband Sebastian
                                                                                                                   Bear-McClard take a
                                                                                                                   stroll in LA with their
                                                                                                                   dog


                                                                                                                   Kelly Clarkson lists her
                                                                                                                   eight-bedroom Encino
                                                                                                                   home complete with
                                                                                                                   rustic decor, 11
                                                                                                                   bathrooms, and a HUGE
                                                                                                                   outdoor area for just
                                                                                                                   under $10 million
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        22/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      24 of 45




                                                                                                                     Lizzo flaunts her
                                                                                                                   curves in crop top and
                                                                                                                   thong underwear as she
                                                                                                                   shares racy snaps to
                                                                                                                   Instagram


                                                                                                                    Billboard explains how
                                                                                                                   Hot 100 chart is
                                                                                                                   calculated following
                                                                                                                   controversy involving
                                                                                                                   Tekashi 6ix9ine, Ariana
                                                                                                                   Grande and Justin
                                                                                                                   Bieber


                                                                                                                    An unheard track by
                                                                                                                   Beatles stars Paul
                                                                                                                   McCartney and Ringo
                                                                                                                   Starr called Angel In
                                                                                                                   Disguise is set to raise
                                                                                                                   $25k at auction
                                                                                                                   Going under the hammer


                                                                                                                    Michel Piccoli dead at
                                                                                                                   94: Award-winning
                                                                                                                   French film star passes
                                                                                                                   away while 'surrounded
                                                                                                                   by his loved ones after
                                                                                                                   suffering a stroke'



                                                                                                                     The Sinner fans
                                                                                                                   rejoice as Netflix
                                                                                                                   confirms season three
                                                                                                                   of the crime drama will
                                                                                                                   be released on June 19
                                                                                                                   Streaming service shared
                                                                                                                   the news on Twitter


                                                                                                                     Dame Joan Collins, 86,
                                                                                                                   criticises UK
                                                                                                                   government for being
                                                                                                                   'ageist' and hits out at
                                                                                                                   their 'utter
                                                                                                                   discrimination' of over-
                                                                                                                   70s during pandemic


                                                                                                                     'Glamp life': Miranda
                                                                                                                   Lambert shares updates
                                                                                                                   from the road as she
                                                                                                                   travels from Nashville to
                                                                                                                   New York in new
                                                                                                                   Airstream Globetrotter



                                                                                                                     Jason Derulo shows
                                                                                                                   off his impressive
                                                                                                                   leaping ability by
                                                                                                                   literally jumping into his
                                                                                                                   pants on TikTok
                                                                                                                    Has found a curious new
                                                                                                                   pastime
                                                                                                       read more
                                                                                                                     'I'm so happy to be
                                                                                                                   married to you':
                                                                                                                   Chandler Powell shares
                                                                                                                   a sweet tribute to wife
                                                                                                                   Bindi Irwin as he
                                                                                                                   releases a new photo
                                                                                                                   from wedding album

                                                                                                                   Nick Cordero's wife
                                                                                                                   Amanda Kloots gives
                                                                                                                   positive update on his
                                                                                                                   recovery from
                                                                                                                   coronavirus-related
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         23/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      25 of 45
                                                                                                                    complications




                                                                                                                     Cristiano Ronaldo
                                                                                                                   rocks his lockdown man
                                                                                                                   bun as he enjoys quality
                                                                                                                   time with his children
                                                                                                                   and girlfriend Georgina
                                                                                                                   Rodriguez before
                                                                                                                   returning to training


                                                                                                                     Delilah Hamlin bares
                                                                                                                   her cleavage and flat
                                                                                                                   tummy in a sizzling set
                                                                                                                   of Skims mesh lingerie
                                                                                                                   The daughter of Lisa
                                                                                                                   Rinna and Harry Hamlin



                                                                                                                    EXCLUSIVE WWE star
                                                                                                                   Shad Gaspard goes
                                                                                                                   missing after being
                                                                                                                   pulled out to sea by a
                                                                                                                   riptide while swimming
                                                                                                                   with his 10-year-old son
                                                                                                                   in LA

                                                                                                                     'You are forever loved
                                                                                                                   by so many!': Teen
                                                                                                                   Mom's Catelynn Lowell
                                                                                                                   and Tyler Baltierra
                                                                                                                   celebrate 11th birthday
                                                                                                                   of first-born child whom
                                                                                                                   they put up for adoption


                                                                                                                     Daniel Radcliffe
                                                                                                                   reveals he's 'so happy'
                                                                                                                   for Rupert Grint after he
                                                                                                                   welcomed his first child
                                                                                                                   but thinks it's 'weird
                                                                                                                   that his co-stars are old
                                                                                                                   enough to have kids'


                                                                                                                    Bradley Cooper wears
                                                                                                                   daughter Lea's pink
                                                                                                                   headband in his hair as
                                                                                                                   he enjoys quality time
                                                                                                                   with the youngster in
                                                                                                                   NYC
                                                                                                                   Daddy duty


                                                                                                                     Wendy Williams puts
                                                                                                                   daytime chat show on
                                                                                                                   hold as she deals with
                                                                                                                   health issues related to
                                                                                                                   Graves' disease
                                                                                                                   Fox TV personality broke
                                                                                                                   the news on Twitter


                                                                                                                  ESPN2's Always Late
                                                                                                                host Katie Nolan and
                                                                                                                Billions actor Dan Soder
                                                                                                       read   more
                                                                                                                'are dating'
                                                                                                                The pair have reportedly
                                                                                                                taken their friendship to
                                                                                                                the next level


                                                                                                                      Justin Bieber shows
                                                                                                                   off his beauty skills as
                                                                                                                   he does wife Hailey's
                                                                                                                   makeup during
                                                                                                                   quarantine
                                                                                                                   'I'm gonna do this lady's
                                                                                                                   makeup'



https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        24/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      26 of 45
                                                                                                                    Teddi Mellencamp
                                                                                                                   dons two-piece pink
                                                                                                                   outfit for jog in LA after
                                                                                                                   revealing daughter
                                                                                                                   Slate, 7, has been
                                                                                                                   receiving hyperbaric
                                                                                                                   chamber treatment


                                                                                                                     The Bachelor: Listen
                                                                                                                   To Your Heart celebrity
                                                                                                                   judges declare Bri
                                                                                                                   Strauss and Chris
                                                                                                                   Watson the winners




                                                                                                                     Kate Mara heads out
                                                                                                                   for a walk with her one-
                                                                                                                   year-old daughter
                                                                                                                   strapped to her chest...
                                                                                                                   amid reports her sister
                                                                                                                   Rooney is 'expecting'



                                                                                                                    Lucy Hale covers up in
                                                                                                                   a denim jacket as she
                                                                                                                   gets caught in the rain
                                                                                                                   while running errands in
                                                                                                                   Los Angeles
                                                                                                                   Took care of errands
                                                                                                                   around town


                                                                                                                     Cindy Crawford shows
                                                                                                                   off her casual chic style
                                                                                                                   in a white blouse with
                                                                                                                   jeans during errands
                                                                                                                   run in Malibu
                                                                                                                   Model behavior



                                                                                                                    Comedian Marc
                                                                                                                   Maron's reveals
                                                                                                                   heartbreaking final
                                                                                                                   moments with director
                                                                                                                   girlfriend Lynn Shelton
                                                                                                                   two days after she
                                                                                                                   suddenly died

                                                                                                                     Drew Barrymore to
                                                                                                                   host Taco Tuesday for
                                                                                                                   McCormick Spice,
                                                                                                                   which vows to donate
                                                                                                                   $1M to No Kid Hungry
                                                                                                                   Tacos are no joke for the
                                                                                                                   former child star

                                                                                                                     Kim Zolciak rushed to
                                                                                                                   get Botox and lip fillers
                                                                                                                   when Atlanta re-opened
                                                                                                                   for business after
                                                                                                                   coronavirus lockdown




                                                                                                                     Tristan Thompson files
                                                                                                                   libel lawsuit against
                                                                                                                   Kimberly Alexander
                                                                                                                   after she claimed the
                                                                                                                   NBA star fathered her
                                                                                                                   five-year-old child
                                                                                                       read more
                                                                                                                     Tekashi 6ix9ine calls
                                                                                                                   Ariana Grande a
                                                                                                                   'beautiful singer' but
                                                                                                                   points out her child star
                                                                                                                   roots as he talks his
                                                                                                                   childhood struggles
                                                                                                                   after cheating claim


                                                                                                                   'There's nothing more
                                                                                                                   freeing than a brisk
                                                                                                                   wind on your bottom':
                                                                                                                   Kelly Rowland reveals

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         25/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      27 of 45
                                                                                                                    she likes to walk
                                                                                                                   around naked in her
                                                                                                                   backyard




                                                                                                                     'Indulging in pleasures
                                                                                                                   of the human
                                                                                                                   experience': Tammy
                                                                                                                   Hembrow goes out for
                                                                                                                   lunch on the Gold Coast
                                                                                                                   as coronavirus-related
                                                                                                                   restrictions ease


                                                                                                                     Mindy Kaling inks pact
                                                                                                                   to be writer on Legally
                                                                                                                   Blonde 3 starring her
                                                                                                                   friend Reese
                                                                                                                   Witherspoon




                                                                                                                     It's over! Jaime King
                                                                                                                   files for divorce and
                                                                                                                   requests restraining
                                                                                                                   order against husband
                                                                                                                   Kyle Newman after 12
                                                                                                                   years of marriage



                                                                                                                     'I'm down to my last
                                                                                                                   one': Keith Urban
                                                                                                                   reveals snack he hoards
                                                                                                                   to remind him of home
                                                                                                                   and says he can't wait
                                                                                                                   to return to Australia to
                                                                                                                   visit his mother


                                                                                                                     Sarah Silverman
                                                                                                                   bangs to beat of her
                                                                                                                   own drum with Annie
                                                                                                                   Segal as they continue
                                                                                                                   their daily salute to
                                                                                                                   essential workers in the
                                                                                                                   COVID-19 battle in NYC


                                                                                                                    Leave It To Beaver star
                                                                                                                   Ken Osmond who
                                                                                                                   played troublemaker
                                                                                                                   Eddie Haskell for six
                                                                                                                   seasons before
                                                                                                                   becoming a police
                                                                                                                   officer in LA dies at 76

                                                                                                                     Alessandra Ambrosio
                                                                                                                   flaunts her long legs in
                                                                                                                   cut-off jeans as she
                                                                                                                   takes a trip to the
                                                                                                                   grocery store with her
                                                                                                                   boyfriend Nicolo Oddi
                                                                                                                   The Brazilian-born model

                                                                                                                    Winning team! Adam
                                                                                                              Sandler partners with
                                                                                                       read more
                                                                                                              LeBron James to
                                                                                                                   produce basketball
                                                                                                                   drama Hustle for Netflix
                                                                                                                   It's unclear when the
                                                                                                                   project will actually go into
                                                                                                                   production

                                                                                                                     Hilaria Baldwin shares
                                                                                                                   precious snap of
                                                                                                                   daughter Carmen
                                                                                                                   resting her head upon
                                                                                                                   her mother's growing
                                                                                                                   bump: 'She was feeling
                                                                                                                   the baby move'

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                            26/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      28 of 45
                                                                                                                    On the mend! Nicole
                                                                                                                   Kidman, 52, stuns in a
                                                                                                                   series of intimate
                                                                                                                   portraits from her
                                                                                                                   Nashville home after
                                                                                                                   breaking her ankle last
                                                                                                                   week

                                                                                                                    Spencer Pratt, Heidi
                                                                                                                   Montag, and Audrina
                                                                                                                   Patridge think Kristin
                                                                                                                   Cavallari is 'better off'
                                                                                                                   without Jay Cutler
                                                                                                                   The Hills stars



                                                                                                                     Colin Farrell reveals
                                                                                                                   he can't wait to return to
                                                                                                                   filming The Batman...
                                                                                                                   after set was shut down
                                                                                                                   due to coronavirus
                                                                                                                   pandemic



                                                                                                                     Brotherly Love! Hunky
                                                                                                                   siblings Chris, Liam and
                                                                                                                   Luke Hemsworth keep it
                                                                                                                   casual as they get
                                                                                                                   frozen yoghurt together
                                                                                                                   in Australia's Byron Bay



                                                                                                                     Elsa Hosk and beau
                                                                                                                   Tom Daly wear
                                                                                                                   protective masks as
                                                                                                                   they pack on the PDA
                                                                                                                   and hold hands during
                                                                                                                   stroll in NYC



                                                                                                                    From a trendy Los
                                                                                                                   Angeles hideout to
                                                                                                                   secret Australian bush
                                                                                                                   retreat: Inside Ruby
                                                                                                                   Rose's two incredible
                                                                                                                   homes... as she shares
                                                                                                                   a rare glimpse with fans


                                                                                                                     Rob Lowe jokes about
                                                                                                                   losing celebrity
                                                                                                                   basketball game to
                                                                                                                   Keanu Reeves with 1988
                                                                                                                   throwback: 'That time
                                                                                                                   John Wick dropped 22
                                                                                                                   points on me'


                                                                                                                     Kaley Cuoco takes the
                                                                                                                   patience challenge to a
                                                                                                                   whole new level as she
                                                                                                                   tests her husband Karl
                                                                                                                   Cook with BOURBON:
                                                                                                                   'It wasn't easy!'



                                                                                                                  Britney Spears opens
                                                                                                                up about feeling like an
                                                                                                                'ugly duckling' because
                                                                                                                of her 'bad teeth' when
                                                                                                                she was younger
                                                                                                       read   more
                                                                                                                The Toxic singer opened
                                                                                                                up about her childhood

                                                                                                                    'So proud': Victoria
                                                                                                                   Beckham shares sweet
                                                                                                                   video looking back at
                                                                                                                   husband David's
                                                                                                                   impressive soccer
                                                                                                                   career seven years after
                                                                                                                   he retired


                                                                                                                   Mel Gibson and Kate
                                                                                                                   Bosworth fight off

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         27/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      29 of 45
                                                                                                                     criminals during a
                                                                                                                   Category 5 hurricane in
                                                                                                                   new Force of Nature
                                                                                                                   trailer




                                                                                                                     Porsha Williams
                                                                                                                   admits to moving 'too
                                                                                                                   fast' in relationship with
                                                                                                                   Dennis McKinley during
                                                                                                                   RHOA reunion


                                                                                                                     Teen Mom OG's Gary
                                                                                                                   Shirley reveals his
                                                                                                                   stepfather is battling
                                                                                                                   COVID-19... after
                                                                                                                   announcing his mother
                                                                                                                   is recovering from the
                                                                                                                   disease


                                                                                                                    EXCLUSIVE Jennifer
                                                                                                                   Lawrence hugs Charlize
                                                                                                                   Theron and is carried
                                                                                                                   through the streets in
                                                                                                                   unearthed snaps of
                                                                                                                   boozy night out in Italy


                                                                                                                     Amber Rose puts on a
                                                                                                                   busty display in cute
                                                                                                                   teddy bear hoodie as
                                                                                                                   she quarantines at
                                                                                                                   home with newborn son
                                                                                                                   Slash
                                                                                                                   The 36-year-old star


                                                                                                                     Will Ferrell sports a
                                                                                                                   viking costume and
                                                                                                                   Rachel McAdams dons
                                                                                                                   silver lipstick in
                                                                                                                   hilarious sneak peek of
                                                                                                                   their upcoming Netflix
                                                                                                                   comedy Eurovision


                                                                                                                    Harrison Ford adjusts
                                                                                                                   his face mask to drink a
                                                                                                                   cup of coffee at
                                                                                                                   Hawthorne Airport...
                                                                                                                   where he had a runway
                                                                                                                   mishap last month
                                                                                                                   The Fugitive star


                                                                                                                     Rooney Mara
                                                                                                                   'pregnant': Actress, 35,
                                                                                                                   and fiancé Joaquin
                                                                                                                   Phoenix, 45, 'expecting
                                                                                                                   first child together'
                                                                                                                   Said to be as far as six
                                                                                                                   months along


                                                                                                                 Nicole Murphy flaunts
                                                                                                                her trim tummy in white
                                                                                                       read   more
                                                                                                                crop top as she stays in
                                                                                                                shape during quarantine
                                                                                                                with bike ride through
                                                                                                                Beverly Hills



                                                                                                                     Julianne Moore is
                                                                                                                   'heartbroken' over not
                                                                                                                   being able to watch her
                                                                                                                   son graduate from
                                                                                                                   college amid the COVID-
                                                                                                                   19 pandemic




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         28/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      30 of 45
                                                                                                                     From playing a
                                                                                                                   debauched drunk to
                                                                                                                   being interviewed by
                                                                                                                   Mae West, David Niven's
                                                                                                                   introduction to
                                                                                                                   Tinseltown was a blast



                                                                                                                    Lisa Kudrow reveals
                                                                                                                   she banned hugging at
                                                                                                                   her mother's funeral as
                                                                                                                   she attempted to hold
                                                                                                                   socially distanced
                                                                                                                   service just as
                                                                                                                   pandemic struck


                                                                                                                     Pink reveals her son
                                                                                                                   Jameson was
                                                                                                                   diagnosed with 'pretty
                                                                                                                   bad food allergies' after
                                                                                                                   blood tests uncovered
                                                                                                                   the issue amid COVID-
                                                                                                                   19 recovery


                                                                                                                     A very unexpected
                                                                                                                   Zoom chat: Chris and
                                                                                                                   Liam Hemsworth unite
                                                                                                                   for a surprise project to
                                                                                                                   raise money during the
                                                                                                                   coronavirus pandemic



                                                                                                                     Sylvester Stallone
                                                                                                                   celebrates 23 years of
                                                                                                                   marriage with wife
                                                                                                                   Jennifer Flavin as he
                                                                                                                   takes cuddled-up snap
                                                                                                                   with his gorgeous other
                                                                                                                   half

                                                                                                                    Feud! Justin Bieber
                                                                                                                   and Ariana Grande hit
                                                                                                                   back at rapper Tekashi
                                                                                                                   6ix9ine who claims they
                                                                                                                   cheated their way to a
                                                                                                                   Billboard no. 1



                                                                                                                    Ed Sheeran 'has
                                                                                                                   donated $207,000 to his
                                                                                                                   old high school over the
                                                                                                                   past two years for art
                                                                                                                   and IT students'




                                                                                                                     Michael Jordan's
                                                                                                                   daughter Jasmine, 27,
                                                                                                                   had to GOOGLE her
                                                                                                                   father when she was a
                                                                                                                   child to figure out why
                                                                                                                   her teachers and
                                                                                                                   classmates knew him

                                                                                                                  BTS singer Jungkook
                                                                                                                tests negative for
                                                                                                                coronavirus after
                                                                                                                visiting restaurant and
                                                                                                                bar with friends... and
                                                                                                                feels 'deeply regretful'
                                                                                                       read   more
                                                                                                                for his actions


                                                                                                                      Olivia Wilde and her
                                                                                                                   tiny dancer Daisy wear
                                                                                                                   masks during LA stroll
                                                                                                                   on break from
                                                                                                                   quarantine
                                                                                                                   The 36-year-old
                                                                                                                   filmmaker

                                                                                                                   Snoop Dogg and Idina
                                                                                                                   Menzel trade remote
                                                                                                                   appreciation on

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        29/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      31 of 45
                                                                                                                     Instagram as the
                                                                                                                   rapper listens to
                                                                                                                   Frozen's Let It Go and
                                                                                                                   she plays Drop It Like
                                                                                                                   It's Hot




                                                                                                                     Kim Kardashian
                                                                                                                   flashes underboob in a
                                                                                                                   slew of VERY racy
                                                                                                                   snaps for underwear
                                                                                                                   range SKIMS... despite
                                                                                                                   claiming she wanted to
                                                                                                                   tone down her sexy
                                                                                                                   image

                                                                                                                    Kate Middleton's
                                                                                                                   brother James sets up
                                                                                                                   happiness and
                                                                                                                   wellbeing company... for
                                                                                                                   DOGS




                                                                                                                    Hugh Jackman wears
                                                                                                                   a mask as he arrives
                                                                                                                   home to his NYC home
                                                                                                                   with son Oscar, 19, after
                                                                                                                   saying he was 'very
                                                                                                                   worried about his kids'
                                                                                                                   during the pandemic


                                                                                                                    It's a girl! Usain Bolt
                                                                                                                   and girlfriend Kasi
                                                                                                                   Bennett have their first
                                                                                                                   child, says Jamaican
                                                                                                                   Prime Minister Andrew
                                                                                                                   Holness in a
                                                                                                                   congratulatory tweet

                                                                                                                    One Tree Hill alum
                                                                                                                   Sophia Bush embraces
                                                                                                                   blond mystery man
                                                                                                                   during hand-in-hand,
                                                                                                                   masked Malibu stroll
                                                                                                                   Ex-wife of Chad Michael
                                                                                                                   Murray is 37

                                                                                                                     Barack Obama BARKS
                                                                                                                   like a dog while reading
                                                                                                                   a children's book with
                                                                                                                   his wife Michelle as the
                                                                                                                   couple films another
                                                                                                                   virtual story time for
                                                                                                                   kids in lockdown


                                                                                                                     EXCLUSIVE Criss
                                                                                                                   Angel opens up about
                                                                                                                   his 'selfless' six-year-
                                                                                                                   old son's battle with
                                                                                                                   cancer and tells
                                                                                                                   DailyMailTV that he has
                                                                                                                   'faith' in his recovery
                                                                                                       read more
                                                                                                                  ADVERTISEMENT



                                                                                                                                                         LIVE TOP
                                                                                                                                                         STORIES


                                                                                                                    TOP STORIES      SHOWBIZ   COVID19     SPORT


                                                                                                                                   Brian Austin Green breaks silence
                                                                                                                                   on Megan Fox split after creepy…
                                                                                                                                                   See more versions
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                                            30/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      32 of 45
                                                                                                                                      Mirror Online 17hrSee more versions

                                                                                                                                   Jennifer Lopez's fans freak out
                                                                                                                                   over a man in the background of…
                                                                                                                                      MailOnline · 5hrs ag
                                                                                                                                                         See more versions

                                                                                                                                   Alison Roman’s NY Times column
                                                                                                                                   temporarily shelved after Chriss…
                                                                                                                                      Page Six · 7hrs agoSee more versions


                                                                                                                                   Melissa Etheridge’s tragic son
                                                                                                                                   Beckett spiraled into ‘two-month…
                                                                                                                                      The U.S. Sun · 4hrsSee more versions


                                                                                                                                   Lauer says Ronan Farrow's work
                                                                                                                                   on him was shoddy and biased
                                                                                                                                      ABC News · 4hrs aSee more versions

                                                                                                                                   Jaime King’s Estranged Husband
                                                                                                                                   Kyle Newman 'Deeply Saddened…
                                                                                                                                      Entertainment ToniSee more versions

                                                                                                                                   Katharine McPhee and David
                                                                                                                                   Foster enjoy casual stroll togeth…
                                                                                                                                      MailOnline · 5hrs ag
                                                                                                                                                         See more versions


                                                                                                                                   'Empire' Star Bryshere Gray Sued
                                                                                                                                   by Landlord for $26k in Dog…
                                                                                                                                      TMZ · 6hrs ago   See more versions

                                                                                                                                   Britney Spears’ sister Jamie Lynn
                                                                                                                                   says pop star isn’t retiring as ‘y…
                                                                                                                                      The U.S. Sun · 29mSee more versions

                                                                                                                                   Sia Shares That She Adopted Two
                                                                                                                                   Sons Last Year
                                                                                                                              Click here   to view
                                                                                                                                     Entertainment   more
                                                                                                                                                   ToniSee more versions



                                                                                                                  DON'T MISS
                                                                                                                    Brody Jenner goes
                                                                                                                   shirtless as he hits
                                                                                                                   crowded Malibu beach
                                                                                                                   with mystery blonde
                                                                                                                   bombshell... nine
                                                                                                                   months after shock split
                                                                                                                   with Kaitlynn Carter


                                                                                                                     Actress Rose Byrne
                                                                                                                   suffers an epic baking
                                                                                                                   fail while making a very
                                                                                                                   basic loaf of banana
                                                                                                                   bread... so where did it
                                                                                                                   all go wrong?



                                                                                                                    Molly Shannon masks
                                                                                                                   up for a bike ride with
                                                                                                                   her look-a-like daughter
                                                                                                                   Stella, 16
                                                                                                                   The comedic actress
                                                                                                                   wore a colorful tank top
                                                                                                                   and a pair of shorts


                                                                                                                 Kaley Cuoco sits for
                                                                                                                Today show interview in
                                                                                                                her CAR as her internet
                                                                                                                at home failed... and she
                                                                                                                doesn't bother to dress
                                                                                                       read     up either as she models
                                                                                                              more
                                                                                                                a robe


                                                                                                                     Brooke Shields is left
                                                                                                                   in 'utter disbelief' as
                                                                                                                   daughter smacks her in
                                                                                                                   the face with her
                                                                                                                   backpack for viral
                                                                                                                   TikTok challenge
                                                                                                                   The sneaky car prank


                                                                                                                   Kathryn Dennis of
                                                                                                                   Southern Charm
                                                                                                                   responds to claims she
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                                                  31/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      33 of 45
                                                                                                                     is racist and started
                                                                                                                   the rumor that Cameran
                                                                                                                   Eubanks' husband had
                                                                                                                   an affair




                                                                                                                    Today contributor Jill
                                                                                                                   Martin, 44, SPLITS from
                                                                                                                   banker fiance less than
                                                                                                                   a year after the couple
                                                                                                                   got engaged, as she
                                                                                                                   admits the coronavirus
                                                                                                                   pandemic 'took a toll'

                                                                                                                     Matthew Perry steps
                                                                                                                   out on his phone as it's
                                                                                                                   revealed he's 'back on'
                                                                                                                   high profile dating app
                                                                                                                   Raya... after recent split
                                                                                                                   from girlfriend Molly
                                                                                                                   Hurwitz

                                                                                                                     Pick for victory! Prince
                                                                                                                   Charles urges Britons to
                                                                                                                   join the land army of
                                                                                                                   fruitpickers harvesting
                                                                                                                   crops so they don't go
                                                                                                                   to waste during the
                                                                                                                   coronavirus lockdown


                                                                                                                    Kim Zolciak reveals
                                                                                                                   husband Kroy colors
                                                                                                                   her gray hair, does her
                                                                                                                   acrylic nails AND home-
                                                                                                                   schools their kids... as
                                                                                                                   she dishes on their
                                                                                                                   quarantine sex life

                                                                                                                     Prince Harry and
                                                                                                                   Meghan Markle 'had an
                                                                                                                   agenda' to become
                                                                                                                   international 'roving
                                                                                                                   royals' from the outset
                                                                                                                   of their relationship,
                                                                                                                   royal expert claims


                                                                                                                     'Who wore it best?'
                                                                                                                   Ben Affleck and his
                                                                                                                   girlfriend Ana de Armas
                                                                                                                   caught out by eagle-
                                                                                                                   eyed fans for wearing
                                                                                                                   the same shirt



                                                                                                                     Jenna Dewan cradles
                                                                                                                   newborn Callum as she
                                                                                                                   reminds fans to wash
                                                                                                                   their hands during
                                                                                                                   COVID-19: 'It seems so
                                                                                                                   simple but can make all
                                                                                                                   the difference'

                                                                                                                  Kylie Jenner proudly
                                                                                                                puts pout on display as
                                                                                                       read   more
                                                                                                                she announces her
                                                                                                                skincare range is
                                                                                                                launching in Europe
                                                                                                                with Douglas Cosmetics



                                                                                                                     Jamie Otis and Doug
                                                                                                                   Hehner reveal they have
                                                                                                                   CHANGED newborn
                                                                                                                   son's name from Hayes
                                                                                                                   to Hendrix
                                                                                                                   The child was was born
                                                                                                                   last Wednesday


https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         32/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      34 of 45
                                                                                                                    Playboy millionaire
                                                                                                                   Gianluca Vacchi, 52,
                                                                                                                   cozies up to pregnant
                                                                                                                   bikini-clad girlfriend
                                                                                                                   Sharon Fonseca, 25,
                                                                                                                   after announcing baby
                                                                                                                   news


                                                                                                                    Lindsey Vonn shows
                                                                                                                   off her Olympian
                                                                                                                   physique in a white-hot
                                                                                                                   swimsuit ... and gets in
                                                                                                                   a workout in the yard
                                                                                                                   with her pups during
                                                                                                                   quarantine


                                                                                                                     Jennifer Garner is the
                                                                                                                   purr-fect cat mom as
                                                                                                                   she takes family pet
                                                                                                                   outside in a stroller with
                                                                                                                   daughter Seraphina in
                                                                                                                   their LA neighborhood



                                                                                                                     Da 5 Bloods first
                                                                                                                   trailer: Chadwick
                                                                                                                   Boseman is 'best damn
                                                                                                                   soldier that ever lived'
                                                                                                                   during Vietnam War in
                                                                                                                   new Spike Lee joint for
                                                                                                                   Netflix


                                                                                                                     Bar Refaeli shows off
                                                                                                                   her incredible figure in a
                                                                                                                   tiny bikini four months
                                                                                                                   after giving birth to her
                                                                                                                   third child
                                                                                                                   She's had her hands full l



                                                                                                                    Elon Musk falls foul of
                                                                                                                   his mother-in-law:
                                                                                                                   Grimes' mom slams
                                                                                                                   daughter's beau for
                                                                                                                   tweeting right-wing
                                                                                                                   meme - but he gets
                                                                                                                   praised by Ivanka


                                                                                                                    EXCLUSIVE Too Hot to
                                                                                                                   Handle stars Francesca
                                                                                                                   Farago and Harry
                                                                                                                   Jowsey smooch their
                                                                                                                   way through a VERY
                                                                                                                   steamy work-out
                                                                                                                   session

                                                                                                                     Mel Gibson, 64, and
                                                                                                                   girlfriend Rosalind
                                                                                                                   Ross, 29, take their
                                                                                                                   three-year-old son Lars
                                                                                                                   to stock up on groceries
                                                                                                                   in LA
                                                                                                                   Rare outing together


                                                                                                                     Jimmy Fallon sports
                                                                                                                   face mask while walking
                                                                                                                   golden retriever Gary in
                                                                                                                   The Hamptons ... as he
                                                                                                                   celebrates wife Nancy's
                                                                                                                   53rd birthday during
                                                                                                                   lockdown
                                                                                                       read more
                                                                                                                     Jim Edmonds boasts
                                                                                                                   his children are 'easy to
                                                                                                                   handle' as they play in
                                                                                                                   his mansion... after ex
                                                                                                                   Meghan King blogs
                                                                                                                   about struggling with
                                                                                                                   'screaming' kids


                                                                                                                   Teresa Giudice's
                                                                                                                   estranged husband Joe
                                                                                                                   Giudice, 47, signs a
                                                                                                                   celebrity boxing deal for
                                                                                                                   an October match:
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         33/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      35 of 45
                                                                                                                    'Comin' at ya baby!'




                                                                                                                    Elvis Presley's
                                                                                                                   Graceland mansion will
                                                                                                                   reopen Thursday at 25%
                                                                                                                   capacity to promote
                                                                                                                   social distancing and
                                                                                                                   requiring temperature
                                                                                                                   checks

                                                                                                                    Sneak peek! First look
                                                                                                                   at Grammy winning
                                                                                                                   singer Billie Eilish's
                                                                                                                   collaboration with
                                                                                                                   animation artist and
                                                                                                                   director Takashi
                                                                                                                   Murakami for Uniqlo

                                                                                                                     Timothée Chalamet is
                                                                                                                   seen in training as Paul
                                                                                                                   Atreides in a new image
                                                                                                                   from Dune based on
                                                                                                                   Frank Herbert's
                                                                                                                   groundbreaking novel
                                                                                                                   Fans got another glimpse

                                                                                                                     Kim Kardashian's
                                                                                                                   friend Larsa Pippen, 45,
                                                                                                                   posts bikini pinup photo
                                                                                                                   after saying she did
                                                                                                                   'everything' for
                                                                                                                   estranged husband
                                                                                                                   Scottie Pippen

                                                                                                                     David Arquette
                                                                                                                   confirms he will be
                                                                                                                   reprising his role as
                                                                                                                   Sheriff Dewey Riley for
                                                                                                                   the Scream reboot
                                                                                                                   which could include ex
                                                                                                                   Courteney Cox

                                                                                                                    Don't move an inch!
                                                                                                                   Tammy Hembrow
                                                                                                                   almost exposes
                                                                                                                   everything as she
                                                                                                                   strikes a series of saucy
                                                                                                                   poses in a barely-there
                                                                                                                   crochet bikini

                                                                                                                     Jennifer Lopez and
                                                                                                                   Alex Rodriguez don
                                                                                                                   matching face masks as
                                                                                                                   they share sweet selfie
                                                                                                                   on morning bike ride
                                                                                                                   Posted onto Instagram on
                                                                                                                   Monday morning

                                                                                                                  Ashley Olsen takes a
                                                                                                                cigarette break outside
                                                                                                                The Row offices in
                                                                                                                NYC... as sister Mary-
                                                                                                                Kate's divorce petition
                                                                                                       read   more
                                                                                                                from Olivier Sarkozy is
                                                                                                                denied

                                                                                                                     Kate Gosselin's ex Jon
                                                                                                                   is not 'communicating'
                                                                                                                   with six of his eight kids
                                                                                                                   but he would like to: 'It
                                                                                                                   wouldn't have to be
                                                                                                                   lovey-dovey, just how
                                                                                                                   you doing?'


                                                                                                                   The Umbrella Academy
                                                                                                                   cast is led by Ellen Page
                                                                                                                   as they recreate dance
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         34/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      36 of 45
                                                                                                                    sequence from
                                                                                                                   quarantine to announce
                                                                                                                   season 2 premiere date




                                                                                                                     Bachelor In Paradise
                                                                                                                   stars Jade Roper and
                                                                                                                   Tanner Tolbert are
                                                                                                                   expecting their third
                                                                                                                   child: 'We are so
                                                                                                                   thankful and excited for
                                                                                                                   this baby'

                                                                                                                     Melissa Gorga wishes
                                                                                                                   sister-in-law Teresa
                                                                                                                   Giudice a happy
                                                                                                                   birthday as she shares
                                                                                                                   Baywatch-inspired
                                                                                                                   throwback: 'Family pulls
                                                                                                                   through'

                                                                                                                     Queen Elizabeth's
                                                                                                                   soap star goddaughter
                                                                                                                   Princess Theodora of
                                                                                                                   Greece reveals she's
                                                                                                                   putting nuptials with US
                                                                                                                   lawyer fiancé on hold
                                                                                                                   due to coronavirus

                                                                                                                     Lady Gaga and Ariana
                                                                                                                   Grande tease their new
                                                                                                                   song Rain On Me by
                                                                                                                   sharing some of the
                                                                                                                   lyrics while posing in
                                                                                                                   PVC outfits



                                                                                                                     Pierce Brosnan
                                                                                                                   congratulates his son
                                                                                                                   Dylan on his graduation
                                                                                                                   from USC as the
                                                                                                                   ceremony was
                                                                                                                   cancelled amid the
                                                                                                                   coronavirus pandemic

                                                                                                                     Lucy Hale models a
                                                                                                                   lace-trimmed tank top
                                                                                                                   as she takes her pooch
                                                                                                                   Elvis for a walk... after
                                                                                                                   hinting at her desire to
                                                                                                                   do a Pretty Little Liars
                                                                                                                   reunion film

                                                                                                                     Olympic gymnast
                                                                                                                   Laurie Hernandez, 19,
                                                                                                                   blasts USAG for waiting
                                                                                                                   three years to open a
                                                                                                                   case against abusive
                                                                                                                   coach Maggie Haney



                                                                                                                 Tori Spelling
                                                                                                                celebrates her 47th
                                                                                                                birthday with a
                                                                                                       read   more
                                                                                                                chocolate cake as she
                                                                                                                shares sweet note for
                                                                                                                her five kids: 'I am so
                                                                                                                grateful for all of you'

                                                                                                                    Kim Kardashian
                                                                                                                   displays her signature
                                                                                                                   curves in black bra and
                                                                                                                   pantyhose as she
                                                                                                                   admits blonde beach
                                                                                                                   waves were a wig




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        35/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      37 of 45
                                                                                                                     Arnold
                                                                                                                   Schwarzenegger details
                                                                                                                   his emergency open-
                                                                                                                   heart surgery and
                                                                                                                   shades Trump in virtual
                                                                                                                   commencement speech
                                                                                                                   to class of 2020


                                                                                                                     Did rival fans taint
                                                                                                                   Michael Jordan's pizza?
                                                                                                                   NBA legend reveals his
                                                                                                                   famous 'Flu Game' in
                                                                                                                   the 1997 was really food
                                                                                                                   poisoning from a late-
                                                                                                                   night delivery

                                                                                                                     Bringing Up Bates star
                                                                                                                   Carlin Bates reveals 15-
                                                                                                                   week-old daughter
                                                                                                                   Layla has 'small hole in
                                                                                                                   her heart' causing
                                                                                                                   'breathing problems'



                                                                                                                    Surf's up! Liam
                                                                                                                   Hemsworth hits the
                                                                                                                   beach in Byron Bay with
                                                                                                                   his bikini-clad model
                                                                                                                   girlfriend Gabriella
                                                                                                                   Brooks and older
                                                                                                                   brother Chris

                                                                                                                     Hope Solo announces
                                                                                                                   her beloved Doberman
                                                                                                                   Conan has died of blood
                                                                                                                   loss after being shot
                                                                                                                   'He fought up until the
                                                                                                                   very end,' she wrote



                                                                                                                     'Tone-deaf' YouTuber
                                                                                                                   Jeffree Star is slammed
                                                                                                                   for releasing a
                                                                                                                   CREMATION-themed
                                                                                                                   eyeshadow palette
                                                                                                                   during pandemic - after
                                                                                                                   flouting distancing

                                                                                                                     Queen reveals her
                                                                                                                   favorite bloom is Lily of
                                                                                                                   the Valley after carrying
                                                                                                                   it in her 1953 coronation
                                                                                                                   bouquet as snaps show
                                                                                                                   monarch attending
                                                                                                                   flower show in 1949

                                                                                                                     Former Bachelorette
                                                                                                                   Rachel Lindsay blasts
                                                                                                                   Hannah Brown after
                                                                                                                   saying the N-word,
                                                                                                                   telling her: 'You should
                                                                                                                   feel disgusted when you
                                                                                                                   say that word'

                                                                                                                  Wheel of Fortune host
                                                                                                                Pat Sajack slams
                                                                                                                'double standards' for
                                                                                                                telling people to stay
                                                                                                                home while 36 million
                                                                                                                Americans have lost
                                                                                                       read   more
                                                                                                                jobs

                                                                                                                     Sophie Wessex
                                                                                                                   reveals Queen 'always
                                                                                                                   has a huge big smile on
                                                                                                                   her face' when she wins
                                                                                                                   a horse show and loves
                                                                                                                   to see 'adored' horses
                                                                                                                   take part

                                                                                                                   American Horror Story
                                                                                                                   boss Ryan Murphy is
                                                                                                                   hopeful season 10 WILL
                                                                                                                   resume filming 'later

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        36/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      38 of 45
                                                                                                                    this summer' despite
                                                                                                                   hinting it could be
                                                                                                                   pushed back to 2021




                                                                                                                    Julianne Hough bares
                                                                                                                   her tummy in crop top
                                                                                                                   and leggings as she's
                                                                                                                   seen without her
                                                                                                                   wedding ring again
                                                                                                                   during an outing around
                                                                                                                   Los Angeles

                                                                                                                     Ariana Grande shows
                                                                                                                   off a selection of her 48
                                                                                                                   body tattoos as she
                                                                                                                   flashes arm inkings in
                                                                                                                   sultry selfie
                                                                                                                   She's made no secret of
                                                                                                                   her love of tattoos


                                                                                                                     'I'm here to support
                                                                                                                   you:' Princess Beatrice
                                                                                                                   sends a video message
                                                                                                                   to families supported by
                                                                                                                   the work of Forget Me
                                                                                                                   Not Children's Hospice



                                                                                                                     Kate Middleton and
                                                                                                                   Prince William are
                                                                                                                   'stepping up more than
                                                                                                                   ever before' during
                                                                                                                   coronavirus to show
                                                                                                                   'the future of The Firm',
                                                                                                                   reveals royal expert


                                                                                                                     Noah Cyrus opens up
                                                                                                                   about how 'unbearable'
                                                                                                                   it was growing up in the
                                                                                                                   shadow of her sister
                                                                                                                   Miley Cyrus
                                                                                                                   New song Young & Sad
                                                                                                                   has connection to sister


                                                                                                                    EXCLUSIVE David
                                                                                                                   Beckham risks angering
                                                                                                                   locals as he parks his
                                                                                                                   Land Rover Defender on
                                                                                                                   double yellow lines to
                                                                                                                   pick up supplies with
                                                                                                                   Harper, 8,

                                                                                                                    Jim Edmonds' new
                                                                                                                   girlfriend Kortnie
                                                                                                                   O'Connor spends
                                                                                                                   quality time with his
                                                                                                                   kids...amid bitter
                                                                                                                   divorce with Meghan
                                                                                                                   King

                                                                                                                 Real Housewives of
                                                                                                                Atlanta: Eva Marcille
                                                                                                                breaks down while
                                                                                                                discussing her abusive
                                                                                                       read   more
                                                                                                                ex and NeNe Leakes
                                                                                                                walks off... and doesn't
                                                                                                                come back


                                                                                                                     Trump appears to
                                                                                                                   suggest CBS boss Shari
                                                                                                                   Redstone FIRE 60
                                                                                                                   Minutes host Norah
                                                                                                                   O'Donnell after her
                                                                                                                   interview with 'creep'
                                                                                                                   whistleblower




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                        37/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      39 of 45
                                                                                                                     Leonardo DiCaprio
                                                                                                                   enjoys bonding time
                                                                                                                   with girlfriend Camila
                                                                                                                   Morrone's dad Maximo
                                                                                                                   ...as she rocks Daisy
                                                                                                                   Dukes on grocery run in
                                                                                                                   Malibu

                                                                                                                     Machine Gun Kelly
                                                                                                                   grabs takeout with his
                                                                                                                   daughter Casie, 12, in
                                                                                                                   Los Angeles...days after
                                                                                                                   the rapper's impromptu
                                                                                                                   hangout with actress
                                                                                                                   Megan Fox

                                                                                                                     Vanessa Hudgens
                                                                                                                   shows off her toned
                                                                                                                   figure in a baby blue
                                                                                                                   bikini while enjoying a
                                                                                                                   pool day with her sister
                                                                                                                   during lockdown at
                                                                                                                   home in LA

                                                                                                                    Jennifer Garner shows
                                                                                                                   off her toned figure in
                                                                                                                   black activewear as she
                                                                                                                   picks up takeout for her
                                                                                                                   kids during break from
                                                                                                                   quarantine in Los
                                                                                                                   Angeles

                                                                                                                     The war movies'
                                                                                                                   favorite German: Actor
                                                                                                                   George Mikell, star of
                                                                                                                   the Guns of Navarone
                                                                                                                   and The Great Escape,
                                                                                                                   dies aged 91



                                                                                                                     Queen Maxima of the
                                                                                                                   Netherlands shares her
                                                                                                                   mother's recipe for her
                                                                                                                   'favourite' Argentine
                                                                                                                   alfajores cookies to
                                                                                                                   celebrate her 49th
                                                                                                                   birthday

                                                                                                                     Prince Harry's ex
                                                                                                                   Cressida Bonas follows
                                                                                                                   in the footsteps of Mike
                                                                                                                   and Zara Tindall by
                                                                                                                   donning a rainbow t-
                                                                                                                   shirt to show support
                                                                                                                   for health workers

                                                                                                                     Kate Middleton tells
                                                                                                                   listeners it's 'okay' to
                                                                                                                   talk about their
                                                                                                                   struggles as she joins
                                                                                                                   William for a mental
                                                                                                                   health radio message



                                                                                                                     Jessica Alba performs
                                                                                                                   'DIY haircuts' on
                                                                                                                   daughters Honor, 11,
                                                                                                                   and Haven, 8, and
                                                                                                                   admits she has
                                                                                                                   'newfound respect for
                                                                                                                   hair stylists!'
                                                                                                       read more
                                                                                                                    Judge rules Amber
                                                                                                                   Heard's claims she
                                                                                                                   altered vaccination
                                                                                                                   certificates to smuggle
                                                                                                                   dogs into Australia will
                                                                                                                   be used against her in
                                                                                                                   Johnny Depp libel case

                                                                                                                   Patrick Schwarzenegger
                                                                                                                   takes a swim in some
                                                                                                                   pink octopus shorts at
                                                                                                                   Laguna Beach

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                       38/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      40 of 45
                                                                                                                    Made the most of his
                                                                                                                   day out




                                                                                                                     Gal Gadot wears face
                                                                                                                   mask while stepping out
                                                                                                                   in tank top and shorts
                                                                                                                   for park visit in Beverly
                                                                                                                   Hills
                                                                                                                   Star took a break from
                                                                                                                   coronavirus lockdown

                                                                                                                     Michael Jordan's
                                                                                                                   signature Air Jordan 1s
                                                                                                                   he wore in 1985 sell for
                                                                                                                   a record $560,000 at
                                                                                                                   auction after they were
                                                                                                                   featured in The Last
                                                                                                                   Dance


                                                                                                                     Harry Potter star Tom
                                                                                                                   Felton, 31, shares
                                                                                                                   throwback snap from
                                                                                                                   The Borrowers' 1997
                                                                                                                   premiere... complete
                                                                                                                   with Nineties-
                                                                                                                   appropriate curtains


                                                                                                                    Queen Elizabeth's
                                                                                                                   cousin Princess
                                                                                                                   Alexandra, 83, is hailed
                                                                                                                   as 'a national treasure'
                                                                                                                   by royal biographer as
                                                                                                                   she joins family's
                                                                                                                   efforts during covid


                                                                                                                     Princess Eugenie re-
                                                                                                                   shares Kevin Bacon's
                                                                                                                   appreciation post for
                                                                                                                   'heroic spirits' of nurses
                                                                                                                   amid pandemic - before
                                                                                                                   expressing her own
                                                                                                                   thanks


                                                                                                                    Jim Carrey takes aim
                                                                                                                   at Fox News' COVID-19
                                                                                                                   coverage in new
                                                                                                                   political cartoon... four
                                                                                                                   months after saying he
                                                                                                                   was done shaming
                                                                                                                   Trump

                                                                                                                     Emily Ratajkowski is
                                                                                                                   her own best advert as
                                                                                                                   she showcases her
                                                                                                                   amazing figure in a
                                                                                                                   revealing string bikini
                                                                                                                   from her new Inamorata
                                                                                                                   collection

                                                                                                                  American Idol: Just
                                                                                                                Sam wins season 18
                                                                                                                during remotely-filmed
                                                                                                                finale featuring
                                                                                                       read   more
                                                                                                                performance by
                                                                                                                pregnant judge Katy
                                                                                                                Perry

                                                                                                                     American Idol finale:
                                                                                                                   Lionel Richie performs
                                                                                                                   iconic song We Are The
                                                                                                                   World with past and
                                                                                                                   present contestants
                                                                                                                   amid COVID-19
                                                                                                                   pandemic




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         39/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      41 of 45
                                                                                                                     'The Bump is Bumpin'"
                                                                                                                   Ciara flaunts her
                                                                                                                   growing pregnant belly
                                                                                                                   in a string bikini and
                                                                                                                   wrap for series of snaps
                                                                                                                   in the sun



                                                                                                                     Joe Jonas braves the
                                                                                                                   open air to enjoy a bike
                                                                                                                   ride in Santa Monica
                                                                                                                   with a pal...as 'pregnant'
                                                                                                                   wife Sophie Turner
                                                                                                                   hangs out at home
                                                                                                                   Out and about

                                                                                                                     Christina Aguilera
                                                                                                                   goes for a 'recharging
                                                                                                                   moonlight swim'
                                                                                                                   wearing a plunging
                                                                                                                   black bathing suit and
                                                                                                                   neon pink lipstick amid
                                                                                                                   lockdown

                                                                                                                     Brian Austin Green
                                                                                                                   posts cryptic message
                                                                                                                   about butterflies feeling
                                                                                                                   'smothered' after wife
                                                                                                                   Megan Fox is seen with
                                                                                                                   Machine Gun Kelly



                                                                                                                     Ryan Phillippe flaunts
                                                                                                                   chiseled chest in thirst
                                                                                                                   trap... as he continues
                                                                                                                   search for 'a quaran-
                                                                                                                   Queen'
                                                                                                                   Divorced father-of-three is
                                                                                                                   looking for love

                                                                                                                     'My hands were
                                                                                                                   shaking so much I could
                                                                                                                   barely hold the
                                                                                                                   microphone':Extra host
                                                                                                                   Renee Bargh reveals
                                                                                                                   her worst celebrity
                                                                                                                   interview experience

                                                                                                                     Duchess of Cornwall
                                                                                                                   backs campaign to raise
                                                                                                                   awareness of domestic
                                                                                                                   abuse and offers
                                                                                                                   support to charity
                                                                                                                   training dogs to detect
                                                                                                                   disease amid pandemic


                                                                                                                     Ashley Benson
                                                                                                                   emerges in sweats and
                                                                                                                   just her socks to collect
                                                                                                                   take-out for herself and
                                                                                                                   new beau G-Eazy... after
                                                                                                                   her split from Cara
                                                                                                                   Delevingne


                                                                                                                     Eiza Gonzalez is a
                                                                                                                   vision of beauty as she
                                                                                                                   steps out in white to
                                                                                                                   visit a friend during self-
                                                                                                                   isolation break in Los
                                                                                                                   Angeles
                                                                                                       read more

                                                                                                                     Christina Milian has
                                                                                                                   her hands full as she
                                                                                                                   runs errands in LA with
                                                                                                                   baby Isaiah before
                                                                                                                   teaching daughter
                                                                                                                   Violet, 10, to skateboard
                                                                                                                   Day out

                                                                                                                   Romeo Beckham is the
                                                                                                                   spitting image of dad
                                                                                                                   David as he copies
                                                                                                                   footballer's iconic 2003
https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                          40/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      42 of 45
                                                                                                                    braided hairdo
                                                                                                                   The teen, 17, uploaded a
                                                                                                                   snap of his hair in braids




                                                                                                                     Khloe and Kourtney
                                                                                                                   Kardashian reveal their
                                                                                                                   laid back lockdown hair
                                                                                                                   routines: 'I just rinse my
                                                                                                                   hair with water'
                                                                                                                   . Kourtney attended the
                                                                                                                   chat with her hair
                                                                                                                   unbrushed and untamed

                                                                                                                     Farrah Abraham
                                                                                                                   brings Sophia, 11, to
                                                                                                                   Venice Beach ...as Teen
                                                                                                                   Mom star releases
                                                                                                                   daughter's single and is
                                                                                                                   BLASTED for similarity
                                                                                                                   to Mahogany Lox song


                                                                                                                    Kristin Cavallari
                                                                                                                   dishes going 'stir-crazy'
                                                                                                                   as she parents three
                                                                                                                   children amid
                                                                                                                   coronavirus pandemic
                                                                                                                   and split from hubby
                                                                                                                   Jay Cutler


                                                                                                                     Netflix's comic book
                                                                                                                   hit The Umbrella
                                                                                                                   Academy's season two
                                                                                                                   release date
                                                                                                                   confirmed... with
                                                                                                                   dysfunctional superhero
                                                                                                                   family to return in July

                                                                                                                    Presley Gerber and
                                                                                                                   girlfriend Sydney
                                                                                                                   Brooke mask up and
                                                                                                                   head to work at his dad
                                                                                                                   Rande's swank Malibu
                                                                                                                   eatery Cafe Habana



                                                                                                                     Bearded Jude Law
                                                                                                                   cuts a rugged figure as
                                                                                                                   he steps out for
                                                                                                                   essentials (including
                                                                                                                   Rice Krispies) in break
                                                                                                                   from lockdown in
                                                                                                                   London


                                                                                                                     Alessandra Ambrosio
                                                                                                                   and Nicolo Oddi have
                                                                                                                   the look of love while
                                                                                                                   picking up pizza
                                                                                                                   together in Venice
                                                                                                                   Looked smitten on
                                                                                                                   Sunday

                                                                                                                    Lea Michele shows off
                                                                                                              her baby bump in
                                                                                                       read more
                                                                                                              activewear as she steps
                                                                                                                   out for walk with mom
                                                                                                                   Edith and husband
                                                                                                                   Zandy Reich in Santa
                                                                                                                   Monica


                                                                                                                     Prince William writes
                                                                                                                   to charity set up in
                                                                                                                   Princess Diana's
                                                                                                                   memory to say he and
                                                                                                                   Prince Harry appreciate
                                                                                                                   all they 'work they do to
                                                                                                                   support young people'

https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                         41/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      43 of 45
                                                                                                                     Adriana Lima
                                                                                                                   showcases her
                                                                                                                   supermodel physique in
                                                                                                                   a barely-there string
                                                                                                                   bikini while soaking up
                                                                                                                   the sun during her
                                                                                                                   Miami lockdown


                                                                                                                     Actor who appeared in
                                                                                                                   Fast and the Furious is
                                                                                                                   accused of grooming a
                                                                                                                   teen girl for sex in
                                                                                                                   exchange for alcohol -
                                                                                                                   as disturbing messages
                                                                                                                   are revealed

                                                                                                                     'He's lying!' X-rated
                                                                                                                   model claiming Tristan
                                                                                                                   Thompson is the father
                                                                                                                   of her child accuses
                                                                                                                   NBA star of fabricating
                                                                                                                   their dating timeline
                                                                                                                   AND his paternity test



                                                                                                                    Today's headlines                Most Read
                                                                                                                           More than 10,000 people are evacuated as
                                                                                                                           TWO Michigan dams burst and town is
                                                                                                                           warned it could be under nine...
                                                                                                                           'I didn't know he was so sensitive - he's
                                                                                                                           always talking about people's weights.' Nancy
                                                                                                                           Pelosi shrugs off...
                                                                                                                           Leaked Pentagon memo warns of a
                                                                                                                           'globally-persistent' coronavirus until
                                                                                                                           summer of 2021 with no vaccine...
                                                                                                                           FBI chief James Comey warned Barack
                                                                                                                           Obama that Mike Flynn might pass classified
                                                                                                                           secrets to Russia's...
                                                                                                                           Prince Harry and Meghan Markle are
                                                                                                                           spending a 'quiet' second wedding
                                                                                                                           anniversary 'enjoying time with Archie...
                                                                                                                           REVEALED: Al-Qaeda-linked Saudi military
                                                                                                                           trainee who killed 3 sailors on Pensacola
                                                                                                                           naval base left chilling...
                                                                                                                           Matt Lauer writes scathing op-ed saying
                                                                                                                           Ronan Farrow is 'manipulative', calls
                                                                                                                           Catch and Kill 'shoddy...
                                                                                                                           Missouri carries out first execution of the
                                                                                                                           pandemic on murderer who beat, sexually
                                                                                                                           assaulted and stabbed a...
                                                                                                                           Mom-of-two, 31, 'tries to strangle her
                                                                                                                           children, aged 2 and 4, to death because
                                                                                                                           she can't take care of them'...
                                                                                                                           Mike Pompeo's long-term aide is named as
                                                                                                                           staffer at center of dog-walking probe by IG
                                                                                                                           Donald Trump fired
                                                                                                                           Three biological markers in COVID-19
                                                                                                                           patients' blood could help doctors predict
                                                                                                                           their risk of death 10 DAYS...
                                                                                                                           Kohl's department store drops eight brands
                                                                                                                           including Jennifer Lopez's line and Juicy
                                                                                                                           Couture as losses mount...
                                                                                                                           EXCLUSIVE: Melissa Etheridge's son, 21,
                                                                                                                           is seen showing off his $3,500-a-month
                                                                                                                           Denver apartment, taking rips...
                                                                                                       read more           Alison Roman's NY Times food column 'on
                                                                                                                           temporary leave' after cookbook author threw
                                                                                                                           shade at Chrissy Teigen
                                                                                                                           Michigan governor Gretchen Whitmer
                                                                                                                           confirms she IS in talks about being Joe
                                                                                                                           Biden's running mate but says...
                                                                                                                           Donald Trump holds first Cabinet meeting
                                                                                                                           during coronavirus crisis with NO designated
                                                                                                                           survivor - after trip...
                                                                                                                           Donald Trump claims veterans in a study
                                                                                                                           which found hydroxy can kill 'were
                                                                                                                           READY TO DIE' as he falsely...



https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                                              42/44
5/20/2020                                Jennifer Hudson puts
                          Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                         Document           1-2display
                                                                                  Filedin ﬁerce pink coat | Daily
                                                                                            05/20/20          PageMail Online
                                                                                                                       44 of 45
                                                                                                                                       Republicans try to find 'pro-Trump' doctors to
                                                                                                                                       prescribe rapid economic reopening - as one
                                                                                                                                       hydroxy-backing...
                                                                                                                                       'It did no good and in some extreme cases
                                                                                                                                       killed them': Fox News host Neil Cavuto
                                                                                                                                       renews attack on Donald...
                                                                                                                                       Kansas GOP Rep., who is also a doctor, says
                                                                                                                                       he's 'relieved' Trump is taking hydroxy and
                                                                                                                                       reveals he and his...
                                                                                                                                       Mike Pence says he is NOT on hydroxy
                                                                                                                                       despite Donald Trump claiming it is
                                                                                                                                       keeping him safe - as mystery over...
                                                                                                                                       Ford backs down after ordering Donald
                                                                                                                                       Trump to wear a mask to visit its ventilator
                                                                                                                                       plant - saying the White...
                                                                                                                                       Donald Trump unveils $19 billion new aid
                                                                                                                                       for farmers in wake of coronavirus and
                                                                                                                                       says he plans to BAN cattle...
                                                                                                                                       Jane Roe of landmark Supreme Court case
                                                                                                                                       made 'deathbed confession' that she was
                                                                                                                                       PAID by evangelicals to...
                                                                                                                                       Johnson & Johnson to pull its talc-based
                                                                                                                                       baby powder from shelves in the US and
                                                                                                                                       Canada after sales dropped...
                                                                                                                                       Man shoots dead ex-girlfriend and her two
                                                                                                                                       daughters who tried to intervene, before
                                                                                                                                       killing himself, because...
                                                                                                                                       EXCLUSIVE: Artist who was hired by
                                                                                                                                       Jeffrey Epstein to paint naked portraits of
                                                                                                                                       his underage victims reveals...
                                                                                                                                       'More fun, less shun!' Elon Musk calls for the
                                                                                                                                       end of 'cancel culture' after Grimes' mother
                                                                                                                                       slams him for...
                                                                                                                                       Giant armoured fish that roamed the
                                                                                                                                       prehistoric oceans 380 million years ago
                                                                                                                                       swam with its mouth open to...

                                                                                                                                MORE HEADLINES




                                                                                                                             ADVERTISEMENT




 Back to top
 Home U.K. News Sports U.S. Showbiz Australia Femail Health Science Money Video Travel Shop DailyMailTV

                                                                                                                read more
                       Sitemap Archive Video Archive Topics Index Mobile Apps Screensaver RSS Text-based site Reader Prints Our Papers Top of page
                                                                  Daily Mail Mail on Sunday This is Money
                                                            Metro Jobsite Mail Travel Zoopla.co.uk Prime Location

                                                                       Published by Associated Newspapers Ltd
                                                           Part of the Daily Mail, The Mail on Sunday & Metro Media Group
                                                                                      dmg media
  Contact us   How to complain   Leadership Team   Advertise with us   Contributors    Work with Us   Terms     Do not sell my info   CA Privacy Notice   Privacy policy & cookies




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html                                                              43/44
5/20/2020                               Jennifer Hudson puts
                         Case 1:20-cv-03927-LLS              on trafﬁc-stopping
                                                        Document           1-2display
                                                                                 Filedin ﬁerce pink coat | Daily
                                                                                           05/20/20          PageMail Online
                                                                                                                      45 of 45




                                                                                                       read more




https://www.dailymail.co.uk/tvshowbiz/article-7817335/Jennifer-Hudson-puts-trafﬁc-stopping-display-ﬁerce-pink-coat.html          44/44
